Exhibit 10.2
 
AMENDMENT TO SECURITIES PURCHASE AGREEMENT


This Amendment (“Amendment”), made as of August 7, 2012, by and between Recovery
Energy, Inc., a Nevada corporation (the “Company”), and each holder identified
on the signature page hereto (the “Holders”), amends that certain Securities
Purchase Agreement, dated as of March 19, 2012, between the Company and the
Holders (the “Purchase Agreement”).  Terms not otherwise defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement.


Recitals


WHEREAS, the Company issued certain 8% Senior Secured Convertible Debentures due
February 8, 2014 pursuant to the Purchase Agreement (the “Debentures”);


WHEREAS, the Company wishes to amend the Purchase Agreement to (i) grant to the
Holders additional interests in the wells drilled with the proceeds from the
Debentures, (ii) clarify that the Debentures have been and will be issued on a
rolling basis beginning on the date of the Purchase Agreement and continuing, at
the Company’s option, until September 15, 2012, and (iii) clarify certain other
provisions in the Purchase Agreement;


WHEREAS, the Holders have agreed to waive certain provisions contained in the
Purchase Agreement; and


WHEREAS, pursuant to Section 5.5 of the Purchase Agreement, waiver or amendment
of any provision in the Purchase Agreement requires a written instrument signed
by the Company and Holders holding at least 51% in interest of the Debentures
then outstanding or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.


NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
receipt, sufficiency and adequacy of which is hereby acknowledged, accepted and
agreed to, the parties hereto, intending to be legally bound, hereby agree as
follows:


Agreement


1.             Amendment of Purchase Agreement.  The Purchase Agreement is
hereby amended to


(a)     
Add the following definitions to Section 1.1:



“Net Profits Interest” means the right to receive a portion of the gross revenue
to which the Company is entitled in respect of its ownership interest from the
operation of a Well, after deducting lease operation expenses; production,
severance and ad valorem taxes; royalties, overriding royalty interests, and
other customary expenses; and other deductions typically borne by working
interest participants; provided, however, that the expenses of drilling,
completing, equipping or other similar capital expenditures through the date of
setting of the tank battery shall not be deducted.
 
 
 

--------------------------------------------------------------------------------

 


“Original Debentures” means those certain 8% Senior Secured Convertible
Debentures due February 8, 2014, issued by the Company pursuant to the Original
Securities Purchase Agreement.


“Original Securities Purchase Agreement” means under that certain Securities
Purchase Agreement dated as of February 2, 2011, by and among the Company and
the parties set forth as “Purchasers” therein.


“Purchaser Group” means the Purchasers and the parties designated as
“Purchasers” in the Original Securities Purchase Agreement.


(b)        
Replace the following definition in Section 1.1:



“Carried Working Interest” means a percentage of the Company’s right, title, and
interest, in and to certain wellbore(s), together with all right, title and
interest in and to all the personal property, fixtures, improvements, well
equipment, casing, tubing, tanks, pumps, motors, machinery, appurtenant to or
used in connection with such wellbore(s), it being understood that the Company
shall bear, until such time as production is established, all costs incurred by
the Company for the drilling, completing, reworking, sidetracking, deepening,
recompleting, plugging back, and equipping such wellbore prior to the point of
delivery of production from the Wellbore to the tanks for oil and to the first
meter on the wellsite for gas.


(c)        
Replace Section 2.1 with the following:



 2.1           Closing.


(a)  
 Upon the terms and subject to the conditions set forth herein, substantially
concurrent with the execution and delivery of this Agreement by the parties
hereto, the Company agrees to sell, and the Purchasers, severally and not
jointly, agree to purchase, an aggregate of $5,000,000 in principal amount of
the Debentures (the “Aggregate Amount”).

(b)  
The initial closing of the sale and purchase of the Debentures under this
Agreement (the “First Closing”) shall take place at 10:00 a.m. on the date
hereof, at the offices of Company Counsel, or at such other time or place as the
Company and the Purchasers may mutually agree (such date is referred to herein
as the “Closing Date”).

(c)  
At any time on or before September 15, 2012 (or at such later time as the
Company and the Holders of at least a majority of the Debentures purchased at
the First Closing may mutually agree), the Company may sell up to the balance of
the Aggregate Amount of Debentures not sold or otherwise reserved or issued at
the First Closing to such persons as may be selected by the Company (the
“Additional Purchasers”). All such sales made at any additional closings (each,
an “Additional Closing” and together with the First Closing, each a “Closing”
and, collectively, the “Closings”), shall be made on the terms and conditions
set forth in this Agreement, and (a) the representations and warranties of the
Company set forth in Section 3.1 hereof shall speak as of such Additional
Closing and (b) the representations and warranties of the Additional Purchasers
in Section 4 hereof shall speak as of such Additional Closing.

 
 
 

--------------------------------------------------------------------------------

 
 
(d)  
Any Debentures sold pursuant to this Section 2.1 shall be deemed to be
“Debentures” for all purposes under this Agreement and any Additional Purchasers
thereof shall be deemed to be “Purchasers” for all purposes under this
Agreement.  Such Additional Purchasers shall become parties to this Agreement
and shall have the rights and obligations of Purchasers hereunder; and the
respective exhibits to this Agreement shall be revised to reflect such
Additional Purchasers. Each Purchaser shall deliver to the Company, via wire
transfer or a certified check, immediately available funds equal to such
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser, and the Company shall deliver to each Purchaser its
respective Debenture, as determined pursuant to Section 2.2(a), and the Company
and each Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Closing.  Upon satisfaction of the covenants and conditions
set forth in Sections 2.2 and 2.3, the Closing shall occur at the offices of
Company Counsel or such other location as the parties shall mutually agree.



(d)        
Delete Section 2.4.



(e)        
Replace Section 4.12 with the following:



4.12   Well Liens and Working Interests.


(a)   The Company agrees that upon completing or plugging and abandoning one of
the wells listed on Schedule A to this Agreement, which schedule shall be
amended to include the next four wells drilled by the Company immediately after
the wells currently listed on Schedule A, for a total of ten (10) wells in the
aggregate (each a “Well” and together the “Wells”), it will grant to the
Purchaser Group a first priority lien on such Well and all Property located
within the 320-acre spacing unit designated by the state authorities for the
applicable Well (the “Well Liens”) to secure its obligations under the Original
Debentures and the Debentures, and will execute and, where appropriate, file all
Security Documents related thereto.
 
 
 

--------------------------------------------------------------------------------

 


(b)   Each Purchaser shall be entitled to receive, on a pro-rata basis in
accordance with the proportional amount of such Purchaser’s total investment in
the Debentures, (i) an aggregate fifteen percent (15%) Net Profits Interests in
the proceeds of such Well for a period of one (1) year from the date such Well
achieves its “highest production rate” immediately after all completion
procedures have been performed pursuant to a Conveyance of Net Profits Interest
in substantially the form attached hereto as Exhibit B (a “Conveyance”) and (ii)
an aggregate ten percent (10%) Carried Working Interest commencing on the date
such Well begins production, pursuant to an Assignment and Conveyance of
Wellbore Interests in substantially the form attached hereto as Exhibit C (an
“Assignment”).   The Company shall immediately notify the Purchasers of
Debentures as to the date of “highest production rate” determined for each
Well. 
 
(c)   The Company agrees to execute a Conveyance and an Assignment promptly
after completing a Well, it being understood that the Company shall not execute
a Conveyance or an Assignment for any Well that has been plugged and abandoned
without achieving production.
 
(d)   The Company agrees to provide the Purchasers with drilling results and
data on the Wells drilled with the proceeds of the Debentures on a periodic
basis and in a form that is reasonable in the ordinary course of business.


(f)       
Replace Exhibit A with a new Exhibit A substantially in the form attached
hereto as Attachment 1.



(g)      
Add a new Exhibit B substantially in the form attached hereto as Attachment 2.

 
(h)      
Replace Exhibit B with a new Exhibit C substantially in the form attached
hereto as Attachment 3.

 
  (i)       
Add a new Schedule A substantially in the form attached hereto as Attachment 4.



2.           Waiver of Certain Representations, Warranties and Covenants.  Each
Holder acknowledges that the Company’s obligations to (i) deliver written
confirmation that all of the Security Documents remain in full force and effect
and evidence of the Lien Filings (pursuant to Section 2.2(a)(v) of the Purchase
Agreement), (ii) prepare and file with the applicable trading markets additional
shares listing application (pursuant to Section 4.11(c)), and (iii) prepare and
file a Form D as required under Regulation D of the Securities Act of 1933 and
to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States (pursuant to Section 4.16 of the Purchase
Agreement), were not complete at the time of the Closing. Furthermore, each
Holder acknowledges that the Company did not file a Current Report on Form 8-K
in connection with the sale of the Debentures, but rather included the sale of
the Debentures on its Annual Report on Form 10-K in satisfaction of the
applicable requirements of the Securities Exchange Act of 1934. Each Holder
hereby waives the Company’s obligation to timely comply with the aforementioned
closing conditions, it being understood that the Company has satisfied or is
working to satisfy the conditions listed in subsections (i), (ii) and (iii)
above as soon as reasonably practicable.
 
 
 

--------------------------------------------------------------------------------

 


3.   Final Funding.  Upon execution of this Amendment, Colony Partners and
Wallington Investment Holdings, Ltd., together with their affiliates, shall
deliver to the Company, via wire transfer or a certified check, immediately
available funds in the aggregate amount of One Million Nine Hundred Ten Thousand
One Hundred Ninety-Eight Dollars ($1,910,198), and the Company shall deliver
corresponding Debentures pursuant to the terms of the Purchase Agreement, as
amended.


4.   Authority.  Each Holder hereby represents and warrants that it is a party
to the Purchase Agreement and has full power and authority to enter into this
Amendment on the terms set forth herein.


5.   Further Assurances.  Holders shall from time to time execute such
additional instruments and documents, take such additional actions, and give
such further assurances as are or may be reasonable or necessary to implement
this Amendment.
 
6.   Binding Effect.  The terms of this Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.


7.   Reaffirmation of Debenture Terms.  All terms of the Purchase Agreement
shall, except as amended hereby, remain in full force and effect, and are hereby
ratified and confirmed.


8.   Governing Law.  This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard for principles of conflict of laws thereof.


9.   Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of the date first set forth above.
 

 
COMPANY
     
Recovery Energy, Inc.
       
By:
/s/ Roger A. Parker  
Name: 
Roger A. Parker
 
Title:
President and Chief Executive Officer

 

 
HOLDERS
     
Colony Partners, a California general partnership
          /s/ Bryan Ezralow  
Name: 
Bryan Ezralow as Trustee of the Bryan
   
Ezralow 1994 Trust
 
Title:
Managing General Partner




 
Jonathan & Nancy Glaser Family Trust
DTD 12/16/1998 Jonathan M. Glaser and
Nancy E. Glaser TTEES
          /s/ Jonathan Glaser  
Name: 
Jonathan Glaser
 
Title: 
Trustee




 
T.R. Winston & Company, LLC
          /s/ John W. Galuchie, Jr.  
Name: 
John W. Galuchie, Jr.
 
Title: 
President

 

 
Wallington Investment Holdings, Ltd.
          /s/ Michael Khoury  
Name: 
Michael Khoury
 
Title: 
Director

 

 
The Runnels Family Trust DTD 1-11-2000
          /s/ G. Tyler Runnels  
Name: 
G. Tyler Runnels
 
Title:
Trustee

 
 
 

--------------------------------------------------------------------------------

 
 

 
Ezralow Marital Trust u/t/d 01/12/2002
          /s/ Marc Ezralow  
Name: 
Marc Ezralow
 
Title:
Trustee
     
Ezralow Family Trust u/t/d 12/09/1980
          /s/ Marc Ezralow  
Name: 
Marc Ezralow
 
Title:
Trustee
     
EMSE, LLC,
a Delaware limited liability company
          /s/ Marc Ezralow  
Name: 
Marc Ezralow
 
Title:
Manager
     
Elevado Investment Company, LLC,
a Delaware limited liability company
          /s/ Marc Ezralow  
Name: 
Marc Ezralow
 
Title:
Trustee of the Ezralow Family Trust

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1


EXHIBIT A


Form of Debenture


(See attached.)
 
 
 

--------------------------------------------------------------------------------

 
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
Original Issue Date: _______________ __, 2012
 
Original Conversion Price (subject to adjustment herein): $4.25
 
$_______________
 
8% SENIOR SECURED CONVERTIBLE DEBENTURE
 
DUE FEBRUARY 8, 2014
 
THIS 8% SENIOR SECURED CONVERTIBLE DEBENTURE is one of a series of duly
authorized and validly issued 8% Senior Secured Convertible Debentures of
Recovery Energy, Inc., a Nevada corporation, (the “Company”), having its
principal place of business at 1515 Wynkoop Street, Suite 200, Denver, Colorado,
80202, designated as its 8% Senior Secured Convertible Debenture due February 8,
2014 (this debenture, the “Debenture” and, collectively with the other
debentures of such series, the “Debentures”).
 
FOR VALUE RECEIVED, the Company promises to pay to ________________________ or
its registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $_______________ on February 8, 2014 (the
“Maturity Date”) or such earlier date as this Debenture is required or permitted
to be repaid as provided hereunder, and to pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Debenture in
accordance with the provisions hereof.  This Debenture is subject to the
following additional provisions:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.
Definitions.

 
For the purposes hereof, in addition to the terms defined elsewhere in this
Debenture, (a) capitalized terms not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement (as defined below) and (b) the
following terms shall have the following meanings:
 
“Alternate Consideration” shall have the meaning set forth in Section 5(e).
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.
 
“Base Conversion Price” shall have the meaning set forth in Section 5(b).
 
“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Buy-In” shall have the meaning set forth in Section 4(c)(v).
 
“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition by an individual or legal entity or “group” (as
described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective
control (whether through legal or beneficial ownership of capital stock of the
Company, by contract or otherwise) of in excess of 33% of the voting securities
of the Company (other than by means of conversion or exercise of the Debentures
and the Securities issued together with the Debentures), (b) the Company merges
into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the Company or the successor entity of such
transaction, (c) the Company sells or transfers all or substantially all of its
assets to another Person and the stockholders of the Company immediately prior
to such transaction own less than 66% of the aggregate voting power of the
acquiring entity immediately after the transaction, (d) a replacement at one
time or within a three year period of more than one-half of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on the Original Issue Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the date hereof), or (e)
the execution by the Company of an agreement to which the Company  is a party or
by which it is bound, providing for any of the events set forth in clauses (a)
through (d) above.
 
“Conversion” shall have the meaning ascribed to such term in Section 4.
 
“Conversion Date” shall have the meaning set forth in Section 4(a).
 
“Conversion Price” shall have the meaning set forth in Section 4(b).
 
“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof.
 
“Debenture Register” shall have the meaning set forth in Section 2(c).
 
“Dilutive Issuance” shall have the meaning set forth in Section 5(b).
 
“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).
 
“Equity Conditions” means, during the period in question, (a) the Company shall
have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Notices of Conversion of the Holder, if any,
(b) the Company shall have paid all liquidated damages and other amounts owing
to the Holder in respect of this Debenture, (c)(i) there is an effective
Registration Statement pursuant to which the Holder is permitted to utilize the
prospectus thereunder to resell all of the shares of Common Stock issuable
pursuant to the Transaction Documents (and the Company believes, in good faith,
that such effectiveness will continue uninterrupted for the foreseeable future)
or (ii) all of the Conversion Shares issuable pursuant to the Transaction
Documents (and shares issuable in lieu of cash payments of interest) may be
resold pursuant to Rule 144 without volume or manner-of-sale restrictions or
current public information requirements as determined by the counsel to the
Company as set forth in a written opinion letter to such effect, addressed and
acceptable to the Transfer Agent and the Holder, (d) the Common Stock is trading
on a Trading Market and all of the shares issuable pursuant to the Transaction
Documents are listed or quoted for trading on such Trading Market (and the
Company believes, in good faith, that trading of the Common Stock on a Trading
Market will continue uninterrupted for the foreseeable future), (e) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares then issuable pursuant to the
Transaction Documents, (f) there is no existing Event of Default and no existing
event which, with the passage of time or the giving of notice, would constitute
an Event of Default, (g) the issuance of the shares in question (or, in the case
of an Optional Redemption, the shares issuable upon conversion in full of the
Optional Redemption Amount) to the Holder would not violate the limitations set
forth in Section 4(d) herein, (h) there has been no public announcement of a
pending or proposed Fundamental Transaction or Change of Control Transaction
that has not been consummated and (i) the applicable Holder is not in possession
of any information provided by the Company that constitutes, or may constitute,
material non-public information.
 
 
 

--------------------------------------------------------------------------------

 
 
“Event of Default” shall have the meaning set forth in Section 8(a).
 
“Fundamental Transaction” shall have the meaning set forth in Section 5(e).
 
“Interest Conversion Rate” means 95% of the lesser of (i) the average of the
VWAPs for the 10 consecutive Trading Days ending on the Trading Day that is
immediately prior to the applicable Interest Payment Date or (ii) the average of
the VWAPs for the 10 consecutive Trading Days ending on the Trading Day that is
immediately prior to the date the applicable Interest Conversion Shares are
issued and delivered if such delivery is after the Interest Payment Date.
 
“Interest Conversion Shares” shall have the meaning set forth in Section 2(a).
 
“Interest Notice Period” shall have the meaning set forth in Section 2(a).
 
“Interest Payment Date” shall have the meaning set forth in Section 2(a).
 
“Interest Share Amount” shall have the meaning set forth in Section 2(a).
 
“Late Fees” shall have the meaning set forth in Section 2(d).
 
“Make-Whole Payment” means as to a portion of this Debenture being redeemed by
an Optional Redemption, an amount equal to the interest accruable through
the Maturity Date less the amount of any interest paid on the portion of the
Debenture being redeemed before the relevant Optional Redemption Date.
 
“Mandatory Default Amount”  means the sum of (a) the greater of (i) the
outstanding principal amount of this Debenture, plus all accrued and unpaid
interest hereon, divided by the Conversion Price on the date the Mandatory
Default Amount is either (A) demanded (if demand or notice is required to create
an Event of Default) or otherwise due or (B) paid in full, whichever has a lower
Conversion Price, multiplied by the VWAP on the date the Mandatory Default
Amount is either (x) demanded or otherwise due or (y) paid in full, whichever
has a higher VWAP, or (ii) 115% of the outstanding principal amount of this
Debenture, plus 100% of accrued and unpaid interest hereon, and (b) all other
amounts, costs, expenses and liquidated damages due in respect of this
Debenture.
 
 
 

--------------------------------------------------------------------------------

 
 
“New York Courts” shall have the meaning set forth in Section 9(d).
 
“Notice of Conversion” shall have the meaning set forth in Section 4(a).
 
“Optional Redemption” shall have the meaning set forth in Section 6(a).
 
“Optional Redemption Amount” means the sum of (a) 115% of the then outstanding
principal amount of the portion of the Debenture subject to an Optional
Redemption Notice, (b) accrued but unpaid interest and (c) all liquidated
damages and other amounts due in respect of the portion of the Debenture subject
to an Optional Redemption Notice.
 
“Optional Redemption Date” shall have the meaning set forth in Section 6(a).
 
“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).
 
“Optional Redemption Notice Date” shall have the meaning set forth in Section
6(a).
 
“Optional Redemption Period” shall have the meaning set forth in Section 6(a).
 
“Original Issue Date” means the date of the first issuance of the Debentures,
regardless of any transfers of any Debenture and regardless of the number of
instruments which may be issued to evidence such Debentures.
 
 
 

--------------------------------------------------------------------------------

 
 
“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP or (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien.
 
“Purchase Agreement” means the Securities Purchase Agreement, dated as of March
__, 2012 among the Company and the Holders, as amended, modified or supplemented
from time to time in accordance with its terms.
 
“Registration Statement” means a registration statement covering the resale of
the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
            “Share Delivery Date” shall have the meaning set forth in Section
4(c)(ii).
 
“Successor Entity” shall have the meaning set forth in Section 5(e).
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
 
 

--------------------------------------------------------------------------------

 
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Debentures then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
Section 2.
Interest.

 
a)  Payment of Interest in Cash or Kind. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture at the rate of 8% per annum, payable quarterly on February 15,
May 15, August 15 and November 15, beginning on August 15, 2012, on each
Conversion Date (as to that principal amount then being converted), and on the
Maturity Date (each such date, an “Interest Payment Date”) (if any Interest
Payment Date is not a Business Day, then the applicable payment shall be due on
the next succeeding Business Day), in cash or, at the Company’s option, in duly
authorized, validly issued, fully paid and non-assessable shares of Common Stock
at the Interest Conversion Rate (the dollar amount to be paid in shares, the
“Interest Share Amount”) or a combination thereof; provided, however, that
payment in shares of Common Stock may only occur if (i) all of the Equity
Conditions have been met (unless waived by the Holder in writing) during the 20
Trading Days immediately prior to the applicable Interest Payment Date  (the
“Interest Notice Period”) and through and including the date such shares of
Common Stock are actually issued to the Holder, (ii) the Company shall have
given the Holder notice in accordance with the notice requirements set forth
below and (iii) as to such Interest Payment Date, prior to such Interest Notice
Period (but not more than five (5) Trading Days prior to the commencement of
such Interest Notice Period), the Company shall have delivered to the Holder’s
account with The Depository Trust Company a number of shares of Common Stock to
be applied against such Interest Share Amount equal to the quotient of (x) the
applicable Interest Share Amount divided by (y) the lesser of the (i) then
Conversion Price and (ii) the Interest Conversion Rate assuming for such
purposes that the Interest Payment Date is the Trading Day immediately prior to
the commencement of the Interest Notice Period (the “Interest Conversion
Shares”).
 
 
 

--------------------------------------------------------------------------------

 
 
b)  Company’s Election to Pay Interest in Cash or Kind.  Subject to the terms
and conditions herein, the decision whether to pay interest hereunder in cash,
shares of Common Stock or a combination thereof shall be at the sole discretion
of the Company.  Prior to the commencement of any Interest Notice Period, the
Company shall deliver to the Holder a written notice of its election to pay
interest hereunder on the applicable Interest Payment Date either in cash,
shares of Common Stock or a combination thereof and the Interest Share Amount as
to the applicable Interest Payment Date, provided that the Company may indicate
in such notice that the election contained in such notice shall apply to future
Interest Payment Dates until revised by a subsequent notice.  During any
Interest Notice Period, the Company’s election (whether specific to an Interest
Payment Date or continuous) shall be irrevocable as to such Interest Payment
Date.  Subject to the aforementioned conditions, failure to timely deliver such
written notice to the Holder shall be deemed an election by the Company to pay
the interest on such Interest Payment Date in cash.  At any time the Company
delivers a notice to the Holder of its election to pay the interest in shares of
Common Stock, the Company shall timely file a prospectus supplement pursuant to
Rule 424 disclosing such election.  The aggregate number of shares of Common
Stock otherwise issuable to the Holder on an Interest Payment Date shall be
reduced by the number of Interest Conversion Shares previously issued to the
Holder in connection with such Interest Payment Date.
 
c)  Interest Calculations. Interest shall be calculated on the basis of a
360-day year, consisting of twelve 30 calendar day periods, and shall accrue
daily commencing on the Original Issue Date until payment in full of the
outstanding principal, together with all accrued and unpaid interest, liquidated
damages and other amounts which may become due hereunder, has been
made.  Payment of interest in shares of Common Stock (other than the Interest
Conversion Shares issued prior to an Interest Notice Period) shall otherwise
occur pursuant to Section 4(c)(ii) herein and, solely for purposes of the
payment of interest in shares, the Interest Payment Date shall be deemed the
Conversion Date.  Interest shall cease to accrue with respect to any principal
amount converted, provided that, the Company actually delivers the Conversion
Shares within the time period required by Section 4(c)(ii) herein.  Interest
hereunder will be paid to the Person in whose name this Debenture is registered
on the records of the Company regarding registration and transfers of this
Debenture (the “Debenture Register”). Except as otherwise provided herein, if at
any time the Company pays interest partially in cash and partially in shares of
Common Stock to the holders of the Debentures, then such payment of cash shall
be distributed ratably among the holders of the then-outstanding Debentures
based on their (or their predecessor’s) initial purchases of Debentures;
provided, that to the extent that issuance of shares of Common Stock with
respect to any holder of a Debenture would cause such holder to exceed the
ownership limitations set forth in Section 4(d) hereof, the Company shall pay
cash to such holder.
 
 
 

--------------------------------------------------------------------------------

 
 
d)  Late Fee.  All overdue accrued and unpaid interest to be paid hereunder
shall entail a late fee at an interest rate equal to the lesser of 18% per annum
or the maximum rate permitted by applicable law (the “Late Fees”) which shall
accrue daily from the date such interest is due hereunder through and including
the date of actual payment in full. Notwithstanding anything to the contrary
contained herein, if, on any Interest Payment Date the Company has elected to
pay accrued interest in the form of Common Stock but the Company is not
permitted to pay accrued interest in Common Stock because it fails to satisfy
the conditions for payment in Common Stock set forth in Section 2(a) herein,
then, at the option of the Holder, the Company, shall pay regularly scheduled
interest payments in cash plus, in the event Interest Conversion Shares were
sold prior to notice of failure to meet such conditions and the Holder suffers a
Buy-In on such Interest Conversion Shares, compensate the Holder for such Buy-In
loss pursuant to Section 4(c)(v).  If any Interest Conversion Shares are issued
to the Holder in connection with an Interest Payment Date and are not applied
against an Interest Share Amount, then the Holder shall promptly return such
excess shares to the Company.
 
e)  Prepayment.  Except as otherwise set forth in this Debenture, the Company
may not prepay any portion of the principal amount of this Debenture without the
prior written consent of the Holder.
 
Section 3.
Registration of Transfers and Exchanges.

 
a)  Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same.  No service charge will be
payable for such registration of transfer or exchange.
 
b)  Investment Representations. This Debenture has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.
 
c)  Reliance on Debenture Register. Prior to due presentment for transfer to the
Company of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.
Conversion.

 
a)  Voluntary Conversion. At any time after the Original Issue Date until this
Debenture is no longer outstanding, this Debenture shall be convertible, in
whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time (subject to the conversion limitations set forth
in Section 4(d) hereof).  The Holder shall effect conversions by delivering to
the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (each, a “Notice of Conversion”), specifying therein the principal
amount of this Debenture to be converted and the date on which such conversion
shall be effected (such date, the “Conversion Date”).  If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder.  To effect conversions
hereunder, the Holder shall not be required to physically surrender this
Debenture to the Company unless the entire principal amount of this Debenture,
plus all accrued and unpaid interest thereon, has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Debenture in an amount equal to the applicable conversion.  The Holder and
the Company shall maintain records showing the principal amount(s) converted and
the date of such conversion(s).  The Company may deliver an objection to any
Notice of Conversion within one (1) Business Day of delivery of such Notice of
Conversion.  The Holder, and any assignee by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof.
 
b)  Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to $4.25, subject to adjustment herein (the “Conversion Price”).
 
c)  Mechanics of Conversion.
 
i.           Conversion Shares Issuable Upon Conversion of Principal
Amount.  The number of Conversion Shares issuable upon a conversion hereunder
shall be determined by the quotient obtained by dividing (x) the outstanding
principal amount of this Debenture to be converted by (y) the Conversion Price;
; provided that in no event shall the Company issue to any Holder any Conversion
Shares to the extent the total number of such shares, after giving effect to
such issuance after conversion and when added to the number of shares of Common
Stock previously issued upon conversion of any other debentures issued pursuant
to the Purchase Agreement or as payment of interest upon the Debentures, would
exceed 19.9% of either (a) the total number of shares of Common Stock
outstanding on March 19, 2012 or (b) the total voting power of the Company’s
securities outstanding on March 19, 2012 that are entitled to vote on a matter
being voted on by holders of the Common Stock, unless and until the Company has
obtained stockholder approval permitting such issuance in accordance with
applicable rules promulgated by the applicable Trading Market.
 
 
 

--------------------------------------------------------------------------------

 
 
ii.           Delivery of Certificate Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the Holder (A) a certificate or
certificates representing the Conversion Shares which, on or after the earlier
of (i) the 6 month anniversary of the Original Issue Date (if the Company is
then current in its SEC Filings and if not, the 12 month anniversary) or (ii)
the Effective Date, shall be free of restrictive legends and trading
restrictions (other than those which may then be required by the Purchase
Agreement) representing the number of Conversion Shares being acquired upon the
conversion of this Debenture (including, if the Company has given continuous
notice pursuant to Section 2(b) for payment of interest in shares of Common
Stock at least 20 Trading Days prior to the date on which the Notice of
Conversion is delivered to the Company, shares of Common Stock representing the
payment of accrued interest otherwise determined pursuant to Section 2(a) but
assuming that the Interest Notice Period is the 20 Trading Days period
immediately prior to the date on which the Notice of Conversion is delivered to
the Company and excluding for such issuance the condition that the Company
deliver Interest Conversion Shares as to such interest payment) and (B) a bank
check in the amount of accrued and unpaid interest (if the Company has elected
or is required to pay accrued interest in cash). On or after the earlier of (i)
the six month anniversary (assuming the Company is current in it periodic SEC
Reports) of the Original Issue Date or (ii) the Effective Date, the Company
shall use its best efforts to deliver any certificate or certificates required
to be delivered by the Company under this Section 4(c) electronically through
the Depository Trust Company or another established clearing corporation
performing similar functions.
 
iii.           Failure to Deliver Certificates.  If, in the case of any Notice
of Conversion, such certificate or certificates are not delivered to or as
directed by the applicable Holder by the Share Delivery Date, the Holder shall
be entitled to elect by written notice to the Company at any time on or before
its receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original
Debenture delivered to the Company and the Holder shall promptly return to the
Company the Common Stock certificates issued to such Holder pursuant to the
rescinded Conversion Notice.
 
iv.           Obligation Absolute; Partial Liquidated Damages.  The Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Debenture in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder.  In the event the Holder of this Debenture shall elect to convert any or
all of the outstanding principal amount hereof, the Company may not refuse
conversion based on any claim that the Holder or anyone associated or affiliated
with the Holder has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Debenture shall
have been sought and obtained.  In the absence of such injunction, the Company
shall issue Conversion Shares or, if applicable, cash, upon a properly noticed
conversion.  If the Company fails for any reason to deliver to the Holder such
certificate or certificates pursuant to Section 4(c)(ii) by the Share Delivery
Date, the Company shall pay to the Holder, in cash, as liquidated damages and
not as a penalty, for each $1,000 of principal amount being converted, $10 per
Trading Day (increasing to $20 per Trading Day on the fifth (5th) Trading Day
after such liquidated damages begin to accrue) for each Trading Day after such
Share Delivery Date until such certificates are delivered or Holder rescinds
such conversion.    Nothing herein shall limit a Holder’s right to pursue actual
damages or declare an Event of Default pursuant to Section 8 hereof for the
Company’s failure to deliver Conversion Shares within the period specified
herein and the Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.  The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
v.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(c)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount, if any, by which (x)
the Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Debenture in a principal amount equal to the principal amount
of the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 4(c)(ii).  For example, if the Holder purchases
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted conversion of this Debenture with respect to which the
actual sale price of the Conversion Shares (including any brokerage commissions)
giving rise to such purchase obligation was a total of $10,000 under clause (A)
of the immediately preceding sentence, the Company shall be required to pay the
Holder $1,000.  The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In and, upon request of
the Company, evidence of the amount of such loss.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this
Debenture as required pursuant to the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
vi.           Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of this Debenture and payment of interest on this Debenture,
each as herein provided, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder (and the other
holders of the Debentures), not less than such aggregate number of shares of the
Common Stock as shall (subject to the terms and conditions set forth in the
Purchase Agreement) be issuable (taking into account the adjustments and
restrictions of Section 5) upon the conversion of the then outstanding principal
amount of this Debenture and payment of interest hereunder.  The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable and, if
the Registration Statement is then effective under the Securities Act, shall be
registered for public resale in accordance with such Registration Statement.
 
vii.           Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Debenture.  As to
any fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.
 
viii.           Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of this Debenture shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Debenture so
converted and the Company shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.
 
 
 

--------------------------------------------------------------------------------

 
 
d)  Holder’s Conversion Limitations.  The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below).  For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Debenture with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Debenture beneficially owned by the Holder
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein (including, without limitation, any other Debentures) beneficially owned
by the Holder or any of its Affiliates.  Except as set forth in the preceding
sentence, for purposes of this Section 4(d), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  To the extent that the limitation
contained in this Section 4(d) applies, the determination of whether this
Debenture is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Debenture is
convertible shall be in the sole discretion of the Holder, and the submission of
a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Debenture may be converted (in relation to other securities owned
by the Holder together with any Affiliates) and which principal amount of this
Debenture is convertible, in each case subject to the Beneficial Ownership
Limitation. To ensure compliance with this restriction, the Holder will be
deemed to represent to the Company each time it delivers a Notice of Conversion
that such Notice of Conversion has not violated the restrictions set forth in
this paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination.  In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.   For purposes of this Section 4(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company, or (iii) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this
Debenture, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Debenture held by the Holder.  The
Holder, upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 4(d),
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this
Debenture held by the Holder and the Beneficial Ownership Limitation provisions
of this Section 4(d) shall continue to apply.  Any such increase or decrease
will not be effective until the 61st day after such notice is delivered to the
Company.  The Beneficial Ownership Limitation provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 4(d) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation contained herein or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Debenture.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.
Certain Adjustments.

 
a)  Stock Dividends and Stock Splits.  If the Company, at any time while this
Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Debentures), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event, and
of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event.  Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
b)  Subsequent Equity Sales.  If, at any time while this Debenture is
outstanding,  the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the “Base Conversion
Price” and such issuances, collectively, a “Dilutive Issuance”) (if the holder
of the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price.  Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued.  Notwithstanding the foregoing, no
adjustment will be made under this Section 5(b) in respect of an Exempt
Issuance.  If the Company enters into a Variable Rate Transaction, despite the
prohibition set forth in the Purchase Agreement, the Company shall be deemed to
have issued Common Stock or Common Stock Equivalents at the lowest possible
conversion price at which such securities may be converted or exercised. The
Company shall notify the Holder in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 5(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”).  For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 5(b), upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price on or after the date of such Dilutive Issuance, regardless of whether the
Holder accurately refers to the Base Conversion Price in the Notice of
Conversion. 
 
 
 

--------------------------------------------------------------------------------

 
 
c)  Subsequent Rights Offerings.  If the Company, at any time while the
Debenture is outstanding, shall issue rights, options or warrants to all holders
of Common Stock (and not to the Holders) entitling them to subscribe for or
purchase shares of Common Stock at a price per share that is lower than the VWAP
on the record date referenced below, then the Conversion Price shall be
multiplied by a fraction of which the denominator shall be the number of shares
of the Common Stock outstanding on the date of issuance of such rights, options
or warrants plus the number of additional shares of Common Stock offered for
subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights,
options or warrants plus the number of shares which the aggregate offering price
of the total number of shares so offered (assuming delivery to the Company in
full of all consideration payable upon exercise of such rights, options or
warrants) would purchase at such VWAP.  Such adjustment shall be made whenever
such rights, options or warrants are issued, and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such rights, options or warrants.
 
d)  Pro Rata Distributions. If the Company, at any time while this Debenture is
outstanding, distributes to all holders of Common Stock (and not to the Holders)
evidences of its indebtedness or assets (including cash and cash dividends) or
rights or warrants to subscribe for or purchase any security (other than the
Common Stock, which shall be subject to Section 5(b)), then in each such case
the Conversion Price shall be adjusted by multiplying such Conversion Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness or rights or warrants so distributed applicable to one
outstanding share of the Common Stock as determined by the Board of Directors of
the Company in good faith.  In either case the adjustments shall be described in
a statement delivered to the Holder describing the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of Common Stock.  Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.
 
 
 

--------------------------------------------------------------------------------

 
 
e)  Fundamental Transaction. If, at any time while this Debenture is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, (v) the Company, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Debenture, the
Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction (without regard to any limitation in Section 4(d)
on the conversion of this Debenture), the number of shares of Common Stock of
the successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Debenture is convertible immediately
prior to such Fundamental Transaction (without regard to any limitation in
Section 4(d on the conversion of this Debenture).  For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one (1) share of Common Stock in
such Fundamental Transaction, and the Company shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration.  If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Debenture following such Fundamental Transaction.  The
Company shall cause any successor entity in a Fundamental Transaction in which
the Company is not the survivor (the “Successor Entity”) to assume in writing
all of the obligations of the Company under this Debenture and the other
Transaction Documents (as defined in the Purchase Agreement) in accordance with
the provisions of this Section 5(e) pursuant to written agreements in form and
substance reasonably satisfactory to the holders of at least 67% in principal
amount of the Debentures and approved by such holders (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of the
Holder, deliver to the Holder in exchange for this Debenture a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Debenture which is convertible for a corresponding number
of shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon
conversion of this Debenture (without regard to any limitations on the
conversion of this Debenture) prior to such Fundamental Transaction, and with a
conversion price which applies the conversion price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Debenture immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Debenture and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Debenture and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein.
 
 
 

--------------------------------------------------------------------------------

 
 
f)  Calculations.  All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.
 
g)  Notice to the Holder.
 
i.           Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, the Company shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
ii.           Notice to Allow Conversion by Holder.  If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  To the extent that any notice provided hereunder constitutes,
or contains, material, non-public information regarding the Company or any of
the Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.  The Holder shall remain
entitled to convert this Debenture during the 20-day period commencing on the
date of such notice through the effective date of the event triggering such
notice except as may otherwise be expressly set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.
Redemption.

 
a)  Optional Redemption at Election of Company.  Subject to the provisions of
this Section 6(a), at any time after date hereof, the Company may deliver a
notice to the Holder (an “Optional Redemption Notice” and the date such notice
is deemed delivered hereunder, the “Optional Redemption Notice Date”) of its
irrevocable election to redeem some or all of the then outstanding principal
amount of this Debenture for cash in an amount equal to the Optional Redemption
Amount on the 20th Trading Day following the Optional Redemption Notice Date
(such date, the “Optional Redemption Date”, such 20 Trading Day period, the
“Optional Redemption Period” and such redemption, the “Optional
Redemption”).  The Optional Redemption Amount is payable in full on the Optional
Redemption Date.  The Company may only effect an Optional Redemption if each of
the Equity Conditions shall have been met (unless waived in writing by the
Holder) on each Trading Day during the period commencing on the Optional
Redemption Notice Date through to the Optional Redemption Date and through and
including the date payment of the Optional Redemption Amount is actually made in
full.  If any of the Equity Conditions shall cease to be satisfied at any time
during the Optional Redemption Period, then the Holder may elect to nullify the
Optional Redemption Notice by notice to the Company within 3 Trading Days after
the first day on which any such Equity Condition has not been met (provided that
if, by a provision of the Transaction Documents, the Company is obligated to
notify the Holder of the non-existence of an Equity Condition, such notice
period shall be extended to the third Trading Day after proper notice from the
Company) in which case the Optional Redemption Notice shall be null and void, ab
initio.  The Company covenants and agrees that it will honor all Notices of
Conversion tendered from the time of delivery of the Optional Redemption Notice
through the date all amounts owing thereon are due and paid in full. The
Company’s determination to pay an Optional Redemption in cash shall be applied
ratably to all of the holders of the then outstanding Debentures based on their
(or their predecessor’s) initial purchases of Debentures.
 
b)  Redemption Procedure.  The payment of cash or issuance of Common Stock, as
applicable, pursuant to an Optional Redemption shall be payable on the Optional
Redemption Date.  If any portion of the payment pursuant to an Optional
Redemption shall not be paid by the Company by the applicable due date, interest
shall accrue thereon at an interest rate equal to the lesser of 18% per annum or
the maximum rate permitted by applicable law until such amount is paid in
full.  Notwithstanding anything herein contained to the contrary, if any portion
of the Optional Redemption Amount remains unpaid after such date, the Holder may
elect, by written notice to the Company given at any time thereafter,
to invalidate such Optional Redemption, ab initio, and, with respect to the
Company’s failure to honor the Optional Redemption, the Company shall have no
further right to exercise such Optional Redemption.  Notwithstanding anything to
the contrary in this Section 6, the Company’s determination to redeem in cash or
its elections under Section 6(b) shall be applied ratably among the Holders of
Debentures. The Holder may elect to convert the outstanding principal amount of
the Debenture pursuant to Section 4 prior to actual payment in cash for any
redemption under this Section 6 by the delivery of a Notice of Conversion to the
Company and, in addition to the delivery of Conversion Shares upon conversion
thereof, the Company shall be required to issue to the Holder an additional
number of shares of duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock equal to the Make-Whole Payment divided by
the Conversion Price.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.          Negative Covenants. As long as any portion of this Debenture
remains outstanding, unless the holders of at least 67% in principal amount of
the then outstanding Debentures shall have otherwise given prior written
consent, the Company shall not, and shall not permit any of the Subsidiaries to,
directly or indirectly:
 
a)  other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any Liens on the property securing this Debenture as described in the
Security Documents (as defined in the Purchase Agreement), or any interest
therein or any income or profits therefrom;
 
b)  amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;
 
c)  repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
Equivalents other than as to (i) the Conversion Shares as permitted or required
under the Transaction Documents and (ii) repurchases of Common Stock or Common
Stock Equivalents of departing officers and directors of the Company, provided
that such repurchases shall not exceed an aggregate of $100,000 for all officers
and directors during the term of this Debenture;
 
d)  pay cash dividends or distributions on any equity securities of the Company;
 
e)  enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or
 
f)  enter into any agreement with respect to any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.          Events of Default.
 
a)  “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
i.            any default in the payment of (A) the principal amount of any
Debenture or (B) interest, liquidated damages and other amounts owing to a
Holder on any Debenture, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured within 3 Trading Days;
 
ii.           the Company shall fail to observe or perform any other covenant or
agreement contained in the Debentures (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (xi) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) 5 Trading Days after notice
of such failure sent by the Holder or by any other Holder to the Company and (B)
10 Trading Days after the Company has become or should have become aware of such
failure;
 
iii.          a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
(A) any of the Transaction Documents or (B) any other material agreement, lease,
document or instrument to which the Company or any Subsidiary is obligated (and
not covered by clause (vi) below);
 
iv.          any representation or warranty made in this Debenture, any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made;
 
 
 

--------------------------------------------------------------------------------

 
 
v.           the Company or any Significant Subsidiary (as such term is defined
in Rule 1-02(w) of Regulation S-X)  shall be subject to a Bankruptcy Event;
 
vi.          the Company or any Subsidiary shall default on any of its
obligations under any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced, any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
that (a) involves an obligation greater than $150,000, whether such indebtedness
now exists or shall hereafter be created, and (b) results in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable;
 
vii.         the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within five Trading Days;
 
viii.        the Company shall be a party to any Change of Control Transaction
or Fundamental Transaction or shall agree to sell or dispose of all or in excess
of 33% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);
 
ix.           the Company shall fail for any reason to deliver certificates to a
Holder prior to the fifth Trading Day after a Conversion Date pursuant to
Section 4(c) or the Company shall provide at any time notice to the Holder,
including by way of public announcement, of the Company’s intention to not honor
requests for conversions of any Debentures in accordance with the terms hereof;
 
x.            any Person shall breach any agreement delivered to the Holders
pursuant to Section 2.2 of the Purchase Agreement; or
 
xi.           any monetary judgment, writ or similar final process shall be
entered or filed against the Company, any subsidiary or any of their respective
property or other assets for more than $50,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 45 calendar days.
 
 
 

--------------------------------------------------------------------------------

 
 
b)  Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Debenture, plus accrued but unpaid
interest, liquidated damages and other amounts owing in respect thereof through
the date of acceleration, shall become, at the Holder’s election, immediately
due and payable in cash at the Mandatory Default Amount.  Commencing 5 days
after the occurrence of any Event of Default that results in the eventual
acceleration of this Debenture, the interest rate on this Debenture shall accrue
at an interest rate equal to the lesser of 18% per annum or the maximum rate
permitted under applicable law.  Upon the payment in full of the Mandatory
Default Amount, the Holder shall promptly surrender this Debenture to or as
directed by the Company.  In connection with such acceleration described herein,
the Holder need not provide, and the Company hereby waives, any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable
law.  Such acceleration may be rescinded and annulled by Holder at any time
prior to payment hereunder and the Holder shall have all rights as a holder of
the Debenture until such time, if any, as the Holder receives full payment
pursuant to this Section 8(b).  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.
 
Section 9.          Miscellaneous.
 
a) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above, or such other facsimile number or address as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section 9(a).  Any and all notices or other communications
or deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
the Holder appearing on the books of the Company, or if no such facsimile number
or address appears on the books of the Company, at the principal place of
business of such Holder, as set forth in the Purchase Agreement.  Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth on the signature
pages attached hereto prior to 5:30 p.m. (New York City time) on any date, (ii)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day, (iii) the second Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (iv) upon actual receipt by the party to whom such
notice is required to be given.
 
 
 

--------------------------------------------------------------------------------

 
 
b)  Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, liquidated damages and
accrued interest, as applicable, on this Debenture at the time, place, and rate,
and in the coin or currency, herein prescribed.  This Debenture is a direct debt
obligation of the Company.  This Debenture ranks pari passu with all other
Debentures now or hereafter issued under the terms set forth herein.
 
c)  Lost or Mutilated Debenture.  If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.
 
d)  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof.  Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Debenture or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of this Debenture, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.
 
e)  Waiver.  Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture on any other
occasion.  Any waiver by the Company or the Holder must be in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
f)  Severability.  If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Debenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.
 
g)  Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
h)  Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.
 
i)  Secured Obligation.  The obligations of the Company under this Debenture are
secured by the Company’s interests in the properties described on Annex B hereto
and the Well Liens.
 
 
 

--------------------------------------------------------------------------------

 
 
j)  Future Debt or Equity Offerings.  The Company hereby grants to the Holder
the right to purchase on a pro rata basis, based upon its respective percentage
ownership of outstanding Debentures, up to 15% of the total offering amount of
any newly issued convertible debentures, preferred stock or Common Stock (“New
Securities”) issued by the Company prior to December 31, 2012 (a “Preemptive
Issuance”), excluding any issuances (i) pursuant to any equity incentive plan or
similar issuances to employees, directors and consultants, (ii) pursuant to any
financing transaction under bank lines of credit, and (iii)  pursuant to the
acquisition of another entity by the Company via merger, consolidation, purchase
of all or substantially all of the capital stock or assets of such entity, or
any other form of transaction.  The Company shall provide written notice of any
Preemptive Issuance (a “Notice of Issuance”) to the Holder at least ten (10)
days prior to the proposed consummation of a Preemptive Issuance.  Any Notice of
Issuance shall specify (i) the amount, kind and terms of the New Securities to
be issued,  (ii) the terms of purchase thereof, including the purchase price,
the expected timing of the closing, the payment terms and any additional terms
relevant to the Holders’s decision to purchase and (iii) the total amount of New
Securities which each such Holder is entitled to purchase in the Preemptive
Issuance (such Holder’s “Pro Rata Share”).  If the Holder desiring to accept the
offer contained in the Notice of Issuance, it will be required to deliver
written notice of such acceptance to the Company within five (5) days after
delivery of the Notice of Issuance, indicating (i) the amount of New Securities
such Holder desires to acquire (not in any event to exceed such Holder’s Pro
Rata Share) and (ii) the amount, if any, such Holder desires to acquire beyond
such Holder’s Pro Rata Share, in the event any other Holder does not purchase
its own Pro Rata Share.  The Company shall determine in good faith the
allocation of New Securities among the interested Holders in a manner consistent
with the Holders’ responses, with successive allocations of any New Securities
not so purchased by a Holder, if any, on the same pro rata basis until all such
New Securities have been so allocated or until such time as all purchasing
Holders have been allocated all eligible New Securities that they desire to
purchase.  The Preemptive Issuance shall occur, if at all, (a) on the proposed
date of issuance specified in the relevant Notice of Issuance (provided that
consummation of any Preemptive Issuance may be extended beyond such date to the
extent necessary to obtain any applicable governmental approval or to satisfy
other conditions) or (b) at such time as the Company shall specify to each
purchasing Holder, provided that in no event shall any purchasing Holder be
required, without its consent, to close its particular transaction prior to the
date that is ten (10) days after the Company delivers the applicable Notice of
Issuance and (c) at such place as the Company shall specify to such purchasing
Holder.
 
*********************
 
(Signature Pages Follow)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

 

 
RECOVERY ENERGY, INC.  
           
By:
       
Name:
     
Title: 
     
Facsimile No. for delivery of Notices:
 

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the 8% Senior Secured
Convertible Debenture due February 8, 2014 of Recovery Energy, Inc., a Nevada
corporation (the “Company”), into shares of common stock (the “Common Stock”),
of the Company according to the conditions hereof, as of the date written
below.  If shares of Common Stock are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith.  No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.
 
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.
 
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.
 
Conversion calculations:
 
Date to Effect Conversion:
 
Principal Amount of Debenture to be Converted:
 
Payment of Interest in Common Stock __ yes  __ no
 
 
 

--------------------------------------------------------------------------------

 
 
If yes, $_____ of Interest Accrued on Account of Conversion at Issue.
 
Number of shares of Common Stock to be issued:
 
Signature:
 
Name:
 
Address for Delivery of Common Stock Certificates:
 
Or
 
DWAC Instructions:
 
Broker No:                                           
 
Account No:                                           
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
CONVERSION SCHEDULE
 
The 8% Senior Secured Convertible Debentures due on February 8, 2014 in the
aggregate principal amount of $____________ are issued by Recovery Energy, Inc.,
a Nevada corporation.  This Conversion Schedule reflects conversions made under
Section 4 of the above referenced Debenture.
 
Dated:

 
Date of Conversion
(or for first entry, Original Issue Date)
 
Amount of Conversion
Aggregate Principal Amount Remaining Subsequent to Conversion
(or original Principal Amount)
 
Company Attest
                                                                       

 
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX B
PROPERTY SUBJECT TO SECURITY INTEREST
 
INSOFAR AND ONLY INSOFAR AS THE LEASES COVER THE LAND DESCRIBED IN THIS ANNEX
"B"
 
1.           Goshen County, WY
 
LEASE DATE:
January 1st, 2011
 
LESSOR:
Crossed Arrows Ranch Inc.
 
LESSEE:
Recovery Energy, Inc.
COUNTY, STATE:
DESCRIPTION:
Township 26 North, Range 62 West, 6th P.M.
Goshen County, WY
 
Section 1: Lots 3, 4, S/2NW/4, SW4
   
Section 2: Lots 1-4, S/2N/2, S/2
   
Section 3: Lots 1, 2, S/2NE/4
         
Township 27 North, Range 61 West, 6th P.M.
Goshen County, WY
 
Section 31: Lots 1-4, E/2W/2
         
Township 27 North, Range 62 West, 6th P.M.
Goshen County, WY
 
Section 7:    Lots 4
   
Section 15: SW/4, N/2SE/4
   
Section 17: SW/4NE/4, NW/4NW/4, S/2NW/4, S/2
   
Section 18: Lots 1, 4, N/2NE/4, SE/4NE/4, E/2NW/4, NE/4SW/4,
   
Section 19: Lot 1
   
Section 20: NW/4NE/4, NE/4NW/4
   
Section 21: SE/4NE/4, E/2SE/4
   
Section 22: W/2, W/2SE/4
   
Section 25: W/2
   
Section 26: ALL
   
Section 27: E/2, N/2NW/4
   
Section 28: E/2, SE/4SW/4
   
Section 29: S/2SW/4, SW/4SE/4
   
Section 30: SE/4SE/4
   
Section 32: NW/4
   
Section 34: N/2NE/4
   
Section 35: N/2NE/4, W/2, SE/4
         
Township 27 North, Range 63 West, 6th P.M.
Goshen County, WY
 
Section 11: SE/4SW/4, SW/4SE/4
   
Section 12: Lot 4, S/2SW/4, SW/4SE/4
   
Section 13: Lot 1, W/2NW/4, SW/4, SE/4SE/4
   
Section 14: NW/4NE/4, S/2NE/4, NE/4NW/4, N/2SE/4
   
Section 23: E/2SE/4
   
Section 24: N/2, SW/4
   
Section 25: W/2
   
Section 26: NE/4NE/4, S/2NE/4, SW/4, NW/4SE/4, S/2SE/4
   
Section 27: S/2SE/4
   
Containing 16,299.37 acres more or less
 

 
 
 

--------------------------------------------------------------------------------

 
 
LEASE DATE:
February 9, 2011
LESSOR:
Eric Alan McCallan, a/k/a Alan Claude McCallan, dealing in his
sole and separate property, and Christopher P. McCallan, a married man
dealing in his sole and separate
   
LESSEE:
Recovery Energy, Inc.
COUNTY, STATE
DESCRIPTION:
Township 25 North, Range 62 West, 6th P.M.
Goshen County, WY
 
Section 07:  N2NE, SENE, NESE
   
Section 08:  N2NW, SWNW, NWSW
   
Section 16:  SW
   
Section 20:  SESE, that part of NESE lying south of railroad
   
Section 28:  SWNW, W2SW
   
Section 29:  E2E2
   
Section 32:  N2NE
   
Section 26:  NW
         
Township 25 North, Range 63 West, 6th P.M.
Goshen County, WY
 
Section 18:  Lots 1, 2, 3 and 4
         
Township 25 North, Range 64 West, 6th P.M.
Goshen County, WY
 
Section 11:  W2SE
   
Section 13:  E2, E2W2
   
Section 14:  Lots 1, 2, 3, 5, 6, 7, W2NE, W2, NWSE
   
Section 23:  Lots 3, 4, 7, 8, NWNE, N2NW, NWSE
   
Section 24:  NWSW
 

 
Containing in all approximately 7,604.00 acres, more or less.
 
2.           Laramie County, WY and Kimball County, NE


 
 

--------------------------------------------------------------------------------

 
 
 
March 2, 2010
 
LESSOR:
Anderson Livestock, Inc. (LEASE #10133)  
LESSEE:
Edward Mike Davis, L.L.C.
     
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T16N-R60W
Section 11: Lots 1-4
Section 14: Lots 1-4
Section 15: NW 
Section 22: SE
Section 23: North 130.00 acres of the W/2
B 2158, P 1303-1305
Laramie, WY
        T16N-R59W
Section 11: Lots 1-4
Section 14: Lots 1-4, less 14.5 acres
Section 26: South 2/3rds and
T16N-R58W
Section 17: SE
B 210, P 249-252
Kimball, NE

 
LEASE DATE:
January 28, 2010
   
LESSOR:
Alyce Knigge (LEASE #10135)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T16N-R58W
Section 20: ALL
B 210, P 4-6
Kimball, NE

 
LEASE DATE:
March 12, 2010
   
LESSOR:
Mattson Ranch Company (LEASE #10191)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T16N-R60W
 
Section 32: NW, less a 5 acre tract in the NWNW and T15N-R60W Section 16: ALL,
less a 10.925 acre tract
Section 22: ALL
Section 23: ALL
B 2161, P 376-378
Laramie, WY

 
 
 

--------------------------------------------------------------------------------

 
 
LEASE DATE:
March 17, 2010
   
LESSOR:
Juanita Moffitt (LEASE #10212)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T16N-R60W
Section 32: NE, less a 1 acre tract in the NWNE
B 2161, P 382-384
Laramie, WY

 
LEASE DATE:
January 6, 2010
   
LESSOR:
Ronald S. Jessen and Brenda L. Jessen  (LEASE #10117)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T15N-R59W
Section 1: Lots 1 and 2, S/2NE, SE (a/k/a W/2)
B 209, P 538-541
Kimball, NE

 
LEASE DATE:
February 19, 2010
   
LESSOR:
Robert R. Cutler and Joanne S. Cutler  (LEASE #10116)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T15N-R59W Section 1: Lots 3 and 4, S/2NW, SW (a/k/a W/2)
B 210, P 14-17
Kimball, NE

 
LEASE DATE:
January 26, 2010
   
LESSOR:
Rhonda Marie Duclo (LEASE #10142)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T16N-R58W
Section 29: E/2
B 210, P 1-3
Kimball, NE

 
 
 

--------------------------------------------------------------------------------

 
 
LEASE DATE:
January 25, 2010
   
LESSOR:
Troy Freeburg and Loretta Freeburg (LEASE #10143)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T16N-R58W
Section 29: W/2
B 209,  P 797-800
Kimball, NE

 
LEASE DATE:
April 30, 2010
   
LESSOR:
Dennis L. Goranson (LEASE #10115)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T15N-R59W
Section 25: ALL and T15N-R58W
Section 30: Lots 1-4, E/2, E/2W/2    (a/k/a ALL)
Section 31: Lots 1-4, E/2, E/2W/2    (a/k/a ALL)
B 210, P 241-244
Kimball, NE

 
LEASE DATE:
December 23, 2009
   
LESSOR:
David Herman (LEASE #10185)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T15N-R60W Section 9: E//2 and T16N-R60W Section 20: NE
B 2149, P 503-505
Laramie, WY

 
LEASE DATE:
January 25, 2010
   
LESSOR:
Phyllis A. Cooney Trust (LEASE #10186)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T15N-R60W
Section 10: N/2
B 2158, P 1292-1295
Laramie, WY

 
 
 

--------------------------------------------------------------------------------

 
 
LEASE DATE:
March 17, 2010
   
LESSOR:
Emmy Lu Randol (LEASE #10187)
   
LESSEE:
Edward Mike Davis, L.L.C.
       
RECORDING:
COUNTY, STATE:
DESCRIPTION:
T15N-R60W
Section 15: ALL
Section 17: S/2
Section 20: N/2
Section 21: ALL
B 2158,  P 1357-1359
Laramie, WY

 
The above described leases cover 7,655 net acres. Each of the above described
leases has at least 2.5 years remaining in the primary term of the lease and
each lease has a provision that grants to the lessee an option to extend the
primary term for an additional five years.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2


EXHIBIT B


Form of Conveyance of Net Profits Interest


 
 

--------------------------------------------------------------------------------

 
 
FORM OF CONVEYANCE OF NET PROFITS INTEREST
 
This Conveyance of Net Profits Interest (this “Conveyance”) is made, as of the
date set forth on the signature page hereof, from Recovery Energy, Inc., a
Delaware corporation to _____________________ (“Grantee”).  Capitalized terms
shall have the meaning set forth in Article II below.
 
GRANT OF NET PROFITS INTEREST
 
For and in consideration of Ten and NO/100 Dollars ($10.00) and other good and
valuable consideration to Grantor paid by Grantee, the receipt and sufficiency
of which are hereby acknowledged by Grantor, Grantor has bargained, sold,
granted, conveyed, transferred, assigned, set over, and delivered, and by these
presents does hereby bargain, sell, grant, convey, transfer, assign, set over,
and deliver unto Grantee, its successors and assigns, effective as of the
Effective Time, a net profits interest (the “Net Profits Interest”) in and to
the Minerals in and under and produced and saved from the Subject Well during
the Net Profits Period, payable solely out of gross proceeds from the sale of
the Subject Minerals produced and saved through the Subject Wells, in an amount
equal to the Proceeds Percentage of Net Profits attributable to the Subject
Well, all as more fully provided herein.
 
TO HAVE AND TO HOLD the Net Profits Interest, together with all and singular the
rights and appurtenances thereto in anywise belonging, unto Grantee, its
successors and assigns, subject, however, to the following terms and provisions,
to-wit:

 
DEFINITIONS
 
As used herein, the following terms shall have the meaning ascribed to them
below:
 
“Affiliate” shall mean with respect to a specified Person, any Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person.  As used in this definition, the term “control” (and
the correlative terms “controlling,” “controlled by,” and “under common
control”) shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
 
“Business Day” shall mean a day on which any bank to or from which a payment
authorized hereunder may be made are not closed as authorized or required by law
under the laws of the State of Colorado.
 
 
 

--------------------------------------------------------------------------------

 
 
“Contingent Debt Regulations” shall have the meaning given such term in Section
8.9(b).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Conveyance” shall mean this Conveyance of Net Profits Interest, as the same may
be amended or modified from time to time by instrument executed by Grantor and
Grantee.
 
“Debit Balance” shall have the meaning given such term in Section 3.2(b).
 
“Effective Time” shall mean 7:00 a.m., local time in effect where the Subject
Well is located, on the date of this Conveyance.
 
“Eligible Materials” shall mean Materials for which amounts in respect of the
cost of such Materials were properly debited to the Net Profits Account.
 
“Fair Value” shall mean, with respect to any portion of the Net Profits Interest
to be released pursuant to Section 5.2 in connection with a sale or release of
the Subject Well, an amount equal to the excess of (i) the proceeds which could
reasonably be expected to be obtained from the sale of such portion of the Net
Profits Interest to a party which is not an Affiliate of either Grantor on an
arms’-length negotiated basis, taking into account relevant market conditions
and factors existing at the time of any such proposed sale or release, over (ii)
Grantee’s proportionate share of any sales costs, commissions and brokerage
fees.
 
“Farmout Agreements” shall mean any farmout agreement, participation agreement,
exploration agreement, development agreement or any similar agreement.
 
“Gas” shall mean natural gas and other gaseous minerals, including helium, but
excluding any Gas Liquids.
 
“Gas Liquids” shall mean those natural gas liquids, including ethane, propane,
butane and natural gasoline, and mixtures thereof, that are removed from a Gas
stream by the liquids extraction process of any field facility or gas processing
plant and delivered by the facility or plant as natural gas liquids.
 
“Grantee” shall mean Grantee as defined in the first paragraph of this
Conveyance, and its successors and assigns; and, unless the context in which
used shall otherwise require, such term shall include any permitted
successor-owner at the time in question of any or all of the Net Profits
Interest.
 
“Grantor” shall mean Recovery Energy, Inc. and its successors and assigns; and,
unless the context in which used shall otherwise require, such term shall
include any successor-owner at the time in question of the Subject Well.
 
“Manufacturing Costs” shall mean the costs of Processing that generate
Manufacturing Proceeds received by Grantor.
 
 
 

--------------------------------------------------------------------------------

 
 
“Manufacturing Proceeds” shall mean the excess of (i) proceeds received by
Grantor from the sale of Subject Minerals that are the result of any Processing
over (ii) the part of such proceeds that represents the Market Value of such
Subject Minerals before any Processing.
 
“Market Value” of any Subject Minerals shall mean:
 
(a)           With respect to Oil and Gas Liquids, (i) the price available to
Grantor for such Oil and Gas Liquids at the Subject Well on the date of delivery
pursuant to a bona fide offer, posted price or other generally available
marketing arrangement from or with a non-Affiliate purchaser, or (ii) if no such
offer, posted price or arrangement is available, the fair market value of such
Oil and/or Gas Liquids, on the date of delivery at the Subject Well, determined
in accordance with generally accepted and usual industry practices;
 
(b)           With respect to Gas, (i) the price specified in any Production
Sales Contract for the sale of such Gas or (ii) if the above is not applicable,
the fair market value of such Gas, on the date of delivery, at the Subject Well
determined in accordance with generally accepted and usual industry practices.
 
“Materials” shall mean materials, supplies, equipment and other personal
property or fixtures used in connection with the Subject Well.
 
“Minerals” shall mean Oil, Gas and Gas Liquids.
 
“Net Profits” shall have the meaning given such term in Section 3.2(b).
 
“Net Profits Account” shall mean the account maintained in accordance with the
provisions of Section 3.1.
 
“Net Profits Interest” shall have the meaning given such term in Article I.
 
“Net Profits Period” shall mean the period from and after the Effective Time
until and including the Termination Date.
 
“Oil” shall mean crude oil, condensate and other liquid Minerals recovered by
field equipment or facilities, excluding Gas Liquids.
 
“Payment Period” shall mean a calendar month, provided that the first Payment
Period shall mean the period from and after the Effective Time until August 31,
2012, and the last Payment Period shall mean any portion of the calendar month
during which the Termination Date occurs from the beginning of such calendar
month until and including the Termination Date.
 
“Permitted Encumbrances” shall mean the following whether now existing or
hereinafter created:
 
(a)           the terms, conditions, restrictions, exceptions, reservations,
limitations and other matters contained in the agreements, instruments and
documents that create or reserve to Grantor its interests in the Subject Well,
including any Prior Reversionary Interest;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           any (i) undetermined or inchoate liens or charges constituting or
securing the payment of expenses that were incurred incidental to maintenance,
development, production or operation of the Subject Well or for the purpose of
developing, producing or processing oil, gas or other hydrocarbons therefrom or
therein, and (ii) materialman’s, mechanics’, repairman’s, employees’,
contractors’, operators’ or other similar liens or charges for liquidated
amounts arising in the ordinary course of business that Grantor has agreed to
pay or is contesting in good faith in the ordinary course of business;
 
(c)           any liens for taxes and assessments not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business;
 
(d)           any liens or security interests created by law or reserved in oil
and gas leases for royalty, bonus or rental, or created to secure compliance
with the terms of the agreements, instruments and documents that create or
reserve to Grantor its interests in the Subject Well;
 
(e)           any obligations or duties affecting the Subject Well to any
municipality or public authority with respect to any franchise, grant, license
or permit, and all applicable laws, rules, regulations and orders of any
governmental authority;
 
(f)           any (i) easements, rights-of-way, servitudes, permits, surface
leases and other rights in respect of surface operations, pipelines, grazing,
hunting, lodging, canals, ditches, reservoirs or the like, and (ii) easements
for streets, alleys, highways, pipelines, telephone lines, power lines, railways
and other similar rights-of-way, on, over or in respect of the Subject Well,
provided that, in the case of clauses (i) and (ii), such easements,
rights-of-way, servitudes, permits, surface leases and other rights do not
materially impair the value of the Net Profits Interest;
 
(g)           all lessors’ royalties, overriding royalties, net profits
interests, carried interests, production payments, reversionary interests and
other burdens on or deductions from the proceeds of production created or in
existence as of the Effective Time;
 
(h)           preferential rights to purchase or similar agreements and required
third party consents to assignments or similar agreements;
 
(i)           all rights to consent by, required notices to, filings with, or
other actions by any governmental authority in connection with the sale or
conveyance of oil and gas leases or interests therein;
 
(j)           production sales contracts; division orders; contracts for sale,
purchase, exchange, refining or processing of Minerals; unitization and pooling
designations, declarations, orders and agreements; operating agreements;
agreements for development; area of mutual interest agreements; gas balancing or
deferred production agreements; processing agreements; plant agreements;
pipeline, gathering and transportation agreements; injection, repressuring and
recycling agreements; salt water or other disposal agreements; seismic or
geophysical permits or agreements; and any and all other agreements entered into
by Grantor or its Affiliates in connection with the Subject Well;  and
 
(k)           conventional rights of reassignment upon release or abandonment of
property.
 
 
 

--------------------------------------------------------------------------------

 
 
“Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, or instrumentality, or other entity or association.
 
“Possible Refundable Amounts” shall have the meaning set forth in Section
3.1(a)(v).
 
“Prime Interest Rate” shall mean the lesser of (a) the rate of interest per
annum publicly announced from time to time by JPMorgan Chase Bank, N.A. as its
“prime rate” in effect at its principal office in New York City (each change in
the prime rate to be effective on the date such change is publicly announced),
with the understanding that such bank’s “prime rate” may be one of several base
rates, may serve as a basis upon which effective rates are from time to time
calculated for loans making reference thereto, and may not be the lowest of such
bank’s base rates or (b) the maximum rate of interest permitted under applicable
law.
 
“Prior Reversionary Interest” shall mean any contract, agreement, lease, deed,
conveyance or operating agreement that exists as of the Effective Time that by
the terms thereof requires a Person to convey the Subject Well to another Person
or to permanently cease production of the Subject Well, including any operating
agreements, oil and gas leases, coal leases, and other similar agreements or
instruments affecting the Subject Well.
 
“Proceeds Percentage” shall mean ______%.
 
“Processing” or “Processed” shall mean to manufacture, fractionate or refine
Subject Minerals, but such terms do not mean or include the use of normal lease
or well equipment (such as dehydrators, gas treating facilities, mechanical
separators, heater-treaters, lease compression facilities, injection or
recycling equipment, tank batteries, field gathering systems, pipelines and
equipment and so forth) or other normal operations with respect to the Subject
Well.
 
“Production Sales Contracts” shall mean all contracts, agreements and
arrangements for the sale or disposition of Minerals.
 
“Monthly Record Date” shall mean the 15th day (or the next Business Day, if the
15th day is not a Business Day) of the first month following the close of each
Payment Period.
 
 “Subject Minerals” shall mean all Minerals in and under and that may be
produced, saved, and sold from, and are attributable to, the Subject Well from
and after the Effective Time, after deducting the appropriate share of all
royalties and any overriding royalties, production payments and other similar
charges (except the Net Profits Interest) burdening the Subject Well at the
Effective Time, provided that, (i) there shall not be included in the Subject
Minerals (a) any Minerals attributable to non-consent operations conducted with
respect to the Subject Well as to which Grantor shall be a non-consenting party
as of the Effective Time that are dedicated to the recoupment or reimbursement
of costs and expenses of the consenting party or parties by the terms of the
relevant operating agreement, unit agreement, contract for development, or other
instrument providing for such non-consent operations (including any interest,
penalty or other amounts related thereto), or (b) any oil, gas or other minerals
unavoidably lost in production or used by Grantor for production operations
(including without limitation, fuel, secondary or tertiary recovery) conducted
solely for the purpose of producing Subject Minerals from the Subject Well and
(ii) there shall be included in the Subject Minerals any Minerals attributable
to non-consent operations conducted with respect to the Subject Well as to which
Grantor shall be a non-consenting party as of the Effective Time that are
produced, saved, and sold from, and are attributable to the Subject Well after
the Effective Time from and after the recoupment or reimbursement of costs and
expenses (including any interest, penalty or other amounts related thereto) of
the consenting party or parties by the terms of the relevant operating
agreement, unit agreement, contract agreement, contract development, or other
instruments providing for such non-consent operations.
 
 
 

--------------------------------------------------------------------------------

 
 
“Subject Well” shall mean the well described in Exhibit A attached hereto.
 
“Termination Date” shall mean the date that is one year from the date the
Subject Well achieves its “highest production rate” immediately after all
completion procedures have been performed.
 
“Third Party” shall mean any Person other than Grantor or Grantee.
 
“Transfer” including its syntactical variants, shall mean any assignment, sale,
transfer, conveyance, or disposition of any property; provided that Transfer as
used herein does not include the granting of a security interest in Grantor’s
interest in any property, including the Subject Well or the Subject Minerals.
 
ESTABLISHMENT OF NET PROFITS ACCOUNT
 
Net Profits Account.  Grantor shall establish and maintain true and correct
books and records in order to determine the credits and debits to a Net Profits
Account to be maintained by Grantor at all times during the Net Profits Period,
in accordance with the terms of this Conveyance and prudent and accepted
accounting practices. For purposes of this Section 3.1:
 
(e) The Net Profits Account shall be credited with an amount equal to the sum,
from and after the Effective Time with respect to each Payment Period, of the
gross proceeds (determined before calculating the Net Profits) received by
Grantor from the sale of all Subject Minerals; provided, however, that:
 
gross proceeds shall include all consideration received, directly or indirectly,
for Transfers of Subject Minerals as, if and when produced, including without
limitation (but subject to Section 3.1(a)(v)) advance payments and payments
under take-or-pay and similar provisions of Production Sales Contracts;
 
if any proceeds are withheld from Grantor for any reason (other than at the
request of Grantor), such proceeds shall not be considered to be gross proceeds
until such proceeds are actually received by Grantor;
 
if Grantor shall be a party as to any non-consent operations conducted with
respect to all or any of the Subject Well from and after the Effective Time, all
gross proceeds to be credited to the Net Profits Account with respect thereto
shall be governed by Section 4.3;
 
 
 

--------------------------------------------------------------------------------

 
 
if a controversy or possible controversy exists (whether by reason of any
statute, order, decree, rule, regulation, contract, or otherwise) as to the
correct or lawful sales price of any Subject Minerals, or if any amounts
received or to be received by Grantor as “take-or-pay” or “ratable take”
payments are subject to refund to any purchasers of Subject Minerals (in each
case, such amounts together with any other gross proceeds withheld from, or
repayable by, Grantor, “Possible Refundable Amounts”), then:
 
amounts withheld by such purchaser or deposited by it with an escrow agent shall
not be considered to have been received by Grantor and shall not be credited to
the Net Profits Account until actually collected by Grantor; provided, however,
that the Net Profits Account shall not be credited with any interest, penalty,
or other amount that is not derived from the sale of Subject Minerals; and
 
amounts received or to be received by Grantor and promptly deposited or to be
deposited by it with a non-Affiliate escrow agent, to be placed in interest
bearing accounts under usual and customary terms, shall not be considered to
have been received by Grantor and shall not be credited to the Net Profits
Account until actually disbursed to Grantor by such escrow agent; provided,
however, that the Net Profits Account shall not be credited with any interest,
penalty, or other amount that is not derived from the sale of Subject Minerals;
 
gross proceeds shall not include any amount received by Grantor in respect of
any act, omission, event, condition or circumstance, including without
limitation the production of Subject Minerals, occurring or existing prior to
the Effective Time;
 
the Net Profits Account shall not be credited with any amount that Grantor shall
receive for any sale or other disposition of the Subject Well;
 
gross proceeds shall not include any Manufacturing Proceeds or other amounts
that are reductions of debits to the Net Profits Account under the proviso of
Section 3.1(b);
 
in the event that Subject Minerals are Processed prior to sale, gross proceeds
shall include only the Market Value of such Subject Minerals before any such
Processing;
 
gross proceeds shall not include any amount to which Grantor is entitled by
virtue of a judgment of a court of competent jurisdiction resolving a dispute
hereunder between Grantee and Grantor in favor of Grantor, or any amount paid to
Grantor in settlement of such dispute; and
 
gross proceeds shall not include any additional proceeds from the sale of
Minerals related to any Subject Well with respect to which Grantor elects to be
a participating party (whether pursuant to an operating agreement or other
agreement or arrangement, including without limitation, non-consent rights and
obligations imposed by statute or regulatory agency) with respect to any
operation with respect to such Subject Well where another party or parties have
elected not to participate in such operation (or have elected to abandon such
Subject Well) and Grantor elects to pay the costs of such nonparticipating or
abandoning party and as a result of which Grantor becomes entitled to receive,
either temporarily (i.e., through a period of recoupment) or permanently any
additional proceeds from the sale of Minerals related to such Subject Well.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) The Net Profits Account shall be debited with an amount equal to the sum of
the following (other than Manufacturing Costs), to the extent that the same are
properly allocable to the Subject Well (and any related equipment or property
used in connection therewith) and the production and (subject to Section 4.5)
marketing of Subject Minerals therefrom and have been incurred or accrued (as
described below) by Grantor from and after the Effective Time and attributable
to periods ending on or before the Termination Date:
 
all direct costs (including capital costs) paid by Grantor (A) for all direct
labor (including fringe benefits) and other services necessary for exploring,
developing, operating, producing, reworking and maintaining the Subject Well,
(B) for dehydration, compression, separation and transportation of the Subject
Minerals, and (C) for all material, supplies, equipment and other personal
property and fixtures purchased for use on, or in connection with, the Subject
Well (including without limitation (1) all amounts charged Grantor for
conformance of investment if the Subject Well is hereafter unitized or if any
participating area in a federal divided-type unit is changed, (2) the costs of
any seismic (including 3-D seismic surveys), geological or geophysical
operations relating to the search for Subject Minerals, (3) the costs of
drilling, completing, testing, equipping, plugging back, reworking, recompleting
and plugging and abandoning the Subject Well, whether or not the Subject Well is
a producer or is abandoned as a dry hole or junked, provided, however, that the
expenses of drilling, completing, equipping or other similar capital
expenditures through the date of setting of the tank battery shall not be
deducted, (4) the cost of constructing gathering facilities, tanks and other
production and delivery facilities in connection with the Subject Well, and (5)
the cost of secondary recovery, pressure maintenance, repressuring, recycling
and other operations conducted for the purpose of enhancing production);
provided, however, that the debits made to the Net Profits Account pursuant to
this subsection (and, to the extent applicable, pursuant to the other applicable
provisions of this Conveyance) with respect to the Subject Well shall be made on
the same basis as such costs are charged under the operating agreement (if any)
applicable to the Subject Well at the time the transaction giving rise to such
debit occurred;
 
all costs (including without limitation outside legal, accounting and
engineering services) attributable to the Subject Well of (A) handling,
investigating and/or settling litigation, administrative proceedings and claims
(including without limitation lien claims other than liens for borrowed funds)
and (B) payment of judgments, penalties and other liabilities (including
interest thereon), paid by Grantor (and not reimbursed under insurance
maintained by Grantor or others) and involving the Subject Well, or incident to
the development, operation or maintenance of the Subject Well, or requiring the
payment or restitution of any proceeds of Subject Minerals, or arising from tax
or royalty audits, except that there shall not be debited to the Net Profits
Account any expenses incurred by Grantor in litigation of any claim or dispute
arising hereunder between Grantor and Grantee or amounts paid by Grantor to
Grantee pursuant to a final order entered by a court of competent jurisdiction
resolving any such claim or dispute or amounts paid by Grantor to Grantee in
connection with the settlement of any such claim or dispute;
 
 
 

--------------------------------------------------------------------------------

 
 
all taxes (except federal and state income, transfer, mortgage, inheritance,
estate, franchise and like taxes) incurred, accrued or paid by Grantor with
respect to the ownership of the Subject Well or the extraction of the Subject
Minerals, including without limitation production, severance, and/or excise and
other similar taxes assessed against, and/or measured by, the production of (or
the proceeds or value of production of) Subject Minerals, occupation taxes,
sales and use taxes, and ad valorem taxes assessed against or attributable to
the Subject Well or any equipment used in connection with production from any of
the Subject Well and any extraordinary or windfall profits taxes that may be
assessed in the future based upon profits realized or prices received from the
sale of Subject Minerals;
 
insurance premiums attributable to the ownership or operation of the Subject
Well paid by Grantor for insurance actually carried for periods after the
Effective Time with respect to the Subject Well, or incident to the development,
operation or maintenance of the Subject Well, it being recognized that where the
coverage is general in nature, or relates to a group of properties (or more than
one interest in the same property), only that portion which is reasonably
allocated to the Subject Well shall be debited hereunder;
 
all amounts paid by Grantor attributable to the Subject Well and consisting of
(A) rent and other consideration paid for the use or damage to the surface and
(B) delay rentals, shut-in well payments, minimum royalties and similar payments
paid pursuant to the provisions of agreements in force and effect before the
Effective Time;
 
amounts attributable to the Subject Well and charged by the relevant operator as
overhead charges specified in applicable operating agreements or other
arrangements now or hereafter covering the Subject Well or Grantor’s operations
with respect thereto (subject to the first proviso in Section 3.1(b)(i));
 
if as a result of the occurrence of the bankruptcy or insolvency or similar
occurrence of the purchaser of Subject Minerals any amounts previously credited
to the Net Profits Account are reclaimed from Grantor or its representative,
then the amounts reclaimed as promptly as practicable following Grantor’s
payment thereof;
 
if Grantor shall be a party as to any non-consent operations conducted with
respect to the Subject Well, all costs related to such non-consent operations to
be debited to the Net Profits Account with respect thereto shall be governed by
Section 4.3;
 
the costs paid by Grantor in connection with the exercise of its rights pursuant
to Section 4.6;
 
all costs paid by Grantor for recording this Conveyance; and
 
 
 

--------------------------------------------------------------------------------

 
 
all other direct costs paid by Grantor for the necessary or proper drilling,
completion, hook up, production, operation, reworking, recompleting and
maintenance of the Subject Well, and the abandoning of the Subject Well and any
facilities used in connection with the Subject Well and, where applicable,
restoring of the surface where the Subject Well is located;
 
provided that the costs referred to in this Section 3.1(b) shall be reduced by
the following amounts received by Grantor from and after the Effective Time: (A)
any amounts received by Grantor as delay rentals, bonus, royalty or other
similar payments in connection with any Farmout Agreement or for dry hole,
bottom hole or other similar contributions related to the Subject Well or
otherwise, (B) upon salvage or other disposition, the applicable actual salvage
value (as determined in accordance with the applicable operating agreement then
in effect and binding upon Grantor) of any Eligible Materials, less, in each
instance the actual costs of salvage or other disposition, (C) any cash payments
received by Grantor as a result of any pooling or unitization of the Subject
Well if the costs giving rise to such payments were charged to the Net Profits
Account, directly or indirectly, (D) any insurance proceeds received by Grantor
in respect of the Subject Well, Subject Minerals or Eligible Materials if the
cost of such insurance was charged to the Net Profits Account, directly or
indirectly, (E) any amounts received by Grantor from third parties as rental or
use fees for Eligible Materials, (F) the gross proceeds of any judgments or
claims received by Grantor for damages occurring on or after the Effective Time
to the Subject Well (or any part thereof or interest therein) or any material,
supplies, equipment or other personal property or fixtures (or any part thereof
or interest therein) used in connection with the operation of the Subject Well
or any Subject Minerals, (G) any proceeds from the sale of Eligible Materials,
(H) any payments made to Grantor in connection with the drilling or deferring of
drilling of the Subject Well, (I) if, from and after the Effective Time, any
Subject Minerals shall be Processed before sale, the excess, if any, of the
Manufacturing Proceeds arising therefrom over the Manufacturing Costs of such
Processing; and (J) any interest, penalty or other amount not derived from the
sale of the Subject Minerals that is paid to Grantor by the purchaser of
production or escrow agent in connection with Possible Refundable Amounts
withheld or deposited with an escrow agent.).
 
(g) Notwithstanding anything herein to the contrary, the amounts debited to the
Net Profits Account shall not include any of the following: (A) any amount that
has also been used to reduce the amount of the Subject Minerals or has otherwise
not been included therein (including, by way of example and without limitation,
royalties, overriding royalties, production payments and other charges burdening
the Subject Well at the Effective Time); (B) any overriding royalty, production
payment or other charge burdening the Subject Well which was created by Grantor
after the Effective Date; (C) any general, administrative or overhead costs paid
or incurred by Grantor or its Affiliates, except for those permitted under
Section 3.1(b)(vi); and (D) any amounts paid by Grantor (initial or a successor)
to such Grantor's predecessor in interest with respect to the Subject Well.
 
(h) Nothing set forth in this Section 3.1 shall be interpreted or applied in any
manner that shall ever require or permit any duplication of all or any part of
any credit or debit (or reduction thereto) to the Net Profits Account with
respect to the same transaction, item of expense or charge, under this
Conveyance, or that shall ever require or permit any inclusion of any charge to
the Net Profits Account that is reimbursed to Grantor by any Person.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) GRANTEE, BY ITS ACCEPTANCE OF THE NET PROFITS INTEREST, CLEARLY AND
UNEQUIVOCALLY EXPRESSES ITS INTENT THAT THE DEBITS TO THE NET PROFITS ACCOUNT
CONTAINED IN SECTION 3.2(b) SHALL BE APPLICABLE REGARDLESS OF WHETHER OR NOT THE
LOSSES, COSTS, EXPENSES AND DAMAGES THAT MAY BE DEBITED IN ACCORDANCE WITH SUCH
SECTION AROSE SOLELY OR IN PART FROM THE ACTIVE, PASSIVE OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF GRANTOR OR ANY OF ITS AFFILIATES,
OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF GRANTOR OR ANY OF ITS
AFFILIATES; PROVIDED, HOWEVER, NOTHING CONTAINED HEREIN OR ELSEWHERE IN THIS
CONVEYANCE SHALL BE CONSTRUED AS A WAIVER OR RELEASE OF GRANTOR FROM ANY CLAIM,
ACTION OR LIABILITY ARISING UNDER SECTION 4.1 HEREOF.
 
Accounting.
 
(j) At the end of each Payment Period, a calculation of net profits shall then
be made by Grantor by deducting (i) the total debits (and reductions thereof)
properly made to the Net Profits Account during such Payment Period pursuant to
Section 3.1(b) from (ii) the total credits properly made to such Net Profits
Account during such Payment Period pursuant to Section 3.1(a).
 
(k) If the computations made in accordance with Section 3.1(a) result in a
positive sum with respect to a Payment Period (the “Net Profits”), then (i) that
positive sum shall be subtracted from the balance of the Net Profits Account to
cause the Net Profits Account to have a zero balance immediately following the
end of such Payment Period, (ii) that positive sum shall be multiplied by the
Proceeds Percentage to determine the Net Profits Interest and (iii) the
resulting amount shall be payable to Grantee as specified in Section 3.3.
 
(l) If the computations made in accordance with Section 3.2(a) result in a
negative sum with respect to a Payment Period, the negative sum shall be deemed
the “Debit Balance.”  Any Debit Balance shall be carried forward as a debit to
the Net Profits Account for the following Payment Period.  If there is a Debit
Balance at the end of any Payment Period, no payments shall be made to Grantee
in respect of the Net Profits nor shall Grantee ever be liable to make any
payment to Grantor in respect of the Debit Balance.  In the event of a Debit
Balance, then an amount shall be computed equal to interest on such Debit
Balance at the Prime Interest Rate for the period between the last day of the
Payment Period that resulted in such Debit Balance and the last day of the next
Payment Period, which amount shall, on the last day of such next Payment Period,
be debited to the Net Profits Account in the same manner as other debits to the
Net Profits Account for such Payment Period.
 
(m) All amounts received by Grantor from the sale of the Subject Minerals for
any Payment Period shall be held by Grantor in one of its general bank accounts
and Grantor shall not be required to maintain a segregated account for such
funds.
 
 
 

--------------------------------------------------------------------------------

 
 
Payment of Proceeds Percentage of Net Profits.  On or before the fifth Business
Day following the Monthly Record Date for each Payment Period, Grantor shall
transfer or cause to be transferred to Grantee an amount in respect of the
Subject Well equal to the Proceeds Percentage of the Net Profits with respect to
the immediately preceding Payment Period in accordance with Section 3.2(b).  All
funds delivered to Grantee on account of the Net Profits Interest shall be
calculated and paid entirely and exclusively out of the gross proceeds
attributable to the Subject Minerals attributable to the Subject Well.
 
Overpayment; Past Due Payments.  If Grantor ever pays Grantee more than the
amount of money then due and payable to Grantee under this Conveyance, Grantee
shall not be obligated to return the overpayment, but Grantor may at any time
thereafter reduce the gross proceeds used to calculate the Net Profits and
retain for its own account an amount equal to the overpayment, plus interest at
the Prime Interest Rate on such amount, commencing on the sixth (6th) day from
the date of the overpayment to the date such amount is recovered by Grantor from
such proceeds.  Any amount not paid by Grantor to Grantee with respect to the
Net Profits Interest when due shall bear, and Grantor hereby agrees to pay,
interest at the Prime Interest Rate from the due date until such amount has been
paid.
 
Statements.
 
(n) On each Monthly Record Date, Grantor shall deliver to Grantee a statement
showing the computation of the Net Profits and the Proceeds Percentage of the
Net Profits, including gross proceeds and debits therefrom (including any
reductions to such gross proceeds and/or debits), with respect to the preceding
Payment Period.
 
(o) On the first Monthly Record Date after the Termination Date, such statement
shall also show the computation of the Net Profits and the Proceeds Percentage
of the Net Profits, including gross proceeds and debits therefrom (including any
reductions to such gross proceeds and/or debits), for the preceding calendar
year (or portion thereof when the Net Profits Interest was in effect).
 
(p) If Grantee takes exception to any item or items included in any monthly
statement required by Section 3.5(a), Grantee must notify Grantor in writing
within 30 (30) days after the corresponding Monthly Record Date.  Such notice
must set forth in reasonable detail the specific debits complained of and to
which exception is taken or the specific credits which should have been made and
allowed.  Adjustments shall be made for all complaints and exceptions that are
agreed to by the parties.
 
(q) Notwithstanding anything to the contrary herein, all matters reflected in
Grantor’s statements for the preceding calendar year (or portion thereof) that
are not objected to by Grantee in the manner provided by this Section 3.5(c)
shall be deemed correct as rendered by Grantor to Grantee.
 
Information/Access.
 
(r) Grantor shall maintain true and correct books, records, and accounts of (i)
all transactions required or permitted by this Conveyance and (ii) the financial
information necessary to effect such transactions, including the financial
information needed to calculate the Net Profits with respect to any Payment
Period.
 
 
 

--------------------------------------------------------------------------------

 
 
(s) Grantee or its representative may inspect and copy such books, records, and
accounts in the offices of Grantor during normal business hours and upon
reasonable notice.
 
(t) At Grantee’s request, subject to applicable restrictions on disclosure and
transfer of information, Grantor shall give Grantee and its designated
representatives reasonable access in Grantor’s office during normal business
hours to (i) all geological and production data in Grantor’s possession or
Grantor’s Affiliates’ possession, relating to operations of the Subject Well and
(ii) all reserve reports and reserve studies in the possession of Grantor or of
Grantor’s Affiliates, relating to the Subject Well, whether prepared by Grantor,
by Grantor’s Affiliates, or by consulting engineers.
 
(u) Grantor makes no representations or warranties about the accuracy or
completeness of any such data, reports, or studies referred to in Section 3.6(c)
and shall have no liability to Grantee or any other Person resulting from such
data, studies, or reports.

 
OPERATION OF THE SUBJECT WELL
 
Operations Standard.  To the extent that Grantor controls such matters and
notwithstanding anything to the contrary herein, Grantor agrees that it will
conduct and carry on, or cause to be conducted and carried on, the development,
maintenance and operation of the Subject Well in the same manner as a reasonably
prudent operator in the applicable region would do under the same or similar
circumstances acting with respect to its own properties (without regard to the
existence of the Net Profits Interest).  Grantee acknowledges that Grantor is
and shall be an undivided interest owner with respect to the Subject
Well.  Grantee agrees that the acts or omissions of Grantor’s co-owners shall
not be deemed to constitute a violation of the provisions of this Section 4.1,
nor shall any action required by a vote of co-owners be deemed to constitute
such a violation so long as Grantor has voted its interest in a manner designed
to comply with this Section 4.1.  Nothing contained in this Section 4.1 shall be
deemed to prevent or restrict Grantor from electing not to participate in any
operations that are to be conducted under the terms of any operating agreement,
unit operating agreement, contract for development, or similar instrument
affecting or pertaining to the Subject Well and permitting consenting parties to
conduct non-consent operations thereon if a reasonably prudent operator in the
applicable region acting with respect to its own properties (without regard to
the existence of the Net Profits Interest) would make such elections.
 
Non-Consent.  If Grantor elects to be an abandoning party with respect to the
Subject Well, the consequence of which election is that Grantor’s interest in
such Subject Well is temporarily (i.e., during a recoupment period) or
permanently forfeited to the parties electing not to abandon the Subject Well,
then the costs and proceeds attributable to such forfeited interest shall not,
for the period of such forfeiture (which may be a continuous and permanent
period), be debited or credited to the Net Profits Account and such forfeited
interest shall not, for the period of such forfeiture, be subject to the Net
Profits Interest.
 
Marketing.  As between Grantor and Grantee, Grantor shall have exclusive charge
and control of the marketing of all Subject Minerals allocable to the Net
Profits Interest.  Grantor shall market the Subject Minerals allocable to the
Net Profits Interest in the same manner that it markets its Subject Minerals and
Grantor shall not be entitled to deduct from the calculation of the Net Profits
any fee for marketing the Subject Minerals allocable to the Net Profits
Interest.
 
 
 

--------------------------------------------------------------------------------

 
 
Abandonment.  Grantor shall have the right without the joinder of Grantee to
release, surrender and/or abandon its interest in the Subject Well, even though
the effect of such release, surrender or abandonment will be to release,
surrender or abandon the Net Profits Interest the same as though Grantee had
joined therein insofar as the Net Profits Interest covers the Subject Well, or
any part thereof or interest therein, so released, surrendered or abandoned by
Grantor; provided, however, that Grantor shall not release, surrender or abandon
the Subject Well unless and until Grantor has determined (acting like a
reasonably prudent operator in the applicable region with respect to its own
properties, without regard to the existence of the Net Profits Interest) that
such Subject Well will no longer produce Subject Minerals in paying quantities;
and provided further that Grantor will, at least thirty (30) days prior to the
release, surrender or abandonment of the Subject Well, or any part thereof or
interest therein, notify Grantee in writing, giving the date upon which such
release, surrender or abandonment is projected to occur.  Grantor shall have an
unequivocal right to abandon the Subject Well if such abandonment is necessary
for health, safety or environmental reasons.
 
RELEASES AND TRANSFERS OF THE SUBJECT WELL
 
Assignment by Grantor Subject to Net Profits Interest.
 
(v) Grantor may from time to time Transfer, mortgage, or pledge the Subject
Well, subject to the Net Profits Interest and this Conveyance.
 
(w) Upon any Transfer of the Subject Well by Grantor pursuant to this Section
5.1, Grantor may delegate to its transferee all obligations, requirements, and
responsibilities of Grantor arising under this Conveyance with respect to the
property Transferred, but, as between Grantor and Grantee, Grantor shall remain
responsible therefor as if the Transfer had not taken place.
 
(x) Grantee is not entitled to receive any share of the sales proceeds received
by Grantor in any transaction permitted by this Section 5.1.
 
(y) For purposes of computing Net Profits from and after the effective date of
any Transfer pursuant to this Section 5.1, the Transfer shall be disregarded;
provided however, that the debits and credits to the Net Profits Account during
each Payment Period in respect of the Subject Well shall reflect items received
or incurred by the transferee, such items to be computed in accordance with the
provisions of Article III hereof.
 
Sale and Release of Properties.  Unless otherwise provided for herein, Grantor
shall not Transfer the Subject Well during the Net Profits Period.
 
 
 

--------------------------------------------------------------------------------

 
 
Release of Other Properties.
 
(z) In the event that any Person notifies Grantor that, pursuant to a Prior
Reversionary Interest, Grantor is required to cease production from the Subject
Well, Grantor may permanently cease production from the Subject Well.
 
(aa) In the event that Grantor receives compensation pursuant to any Prior
Reversionary Interest, Grantee shall not be entitled to any share of such
compensation.
 
(bb) In connection with any permanent cessation of production provided for in
Section 5.3(a) above, Grantee shall, on request, execute, acknowledge, and
deliver to Grantor a recordable instrument (reasonably acceptable to Grantor)
that releases the Net Profits Interest and this Conveyance with respect to the
Subject Well.
 
(cc) From and after the actual date of any permanent cessation of production
provided for in Section 5.3(a), Grantor shall be relieved of all obligations,
requirements, and responsibilities arising under the Net Profits Interest or
this Conveyance with respect to the Subject Well, except for those that accrued
prior to such date.
 
OWNERSHIP OF PROPERTY; LIABILITY OF GRANTEE; NO RIGHT OF OPERATIONS BY GRANTEE
 
Ownership of Certain Property.  The Net Profits Interest does not include any
right, title, or interest in and to any personal property, fixtures, or
equipment and is exclusively an interest in and to the Minerals in and under and
produced and saved from the Subject Well, and Grantee shall look solely to the
Subject Minerals and payments in respect thereof (as provided herein) for the
satisfaction and realization of the Net Profits Interest.
 
No Personal Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS CONVEYANCE, GRANTEE SHALL NEVER PERSONALLY BE RESPONSIBLE FOR PAYMENT OF
ANY PART OF THE COSTS, EXPENSES OR LIABILITIES INCURRED IN CONNECTION WITH THE
EXPLORING, DEVELOPING, OPERATING AND MAINTAINING OF THE SUBJECT WELL; PROVIDED,
HOWEVER, ALL SUCH COSTS AND EXPENSES SHALL, TO THE EXTENT THE SAME RELATE TO
ACTS, OMISSIONS, EVENTS, CONDITIONS OR CIRCUMSTANCES OCCURRING FROM AND AFTER
THE EFFECTIVE DATE, NEVERTHELESS BE CHARGED AGAINST THE NET PROFITS ACCOUNT AS
AND TO THE EXTENT HEREIN PERMITTED.
 
No In-Kind Rights.  Grantee shall have no right to take in kind any Subject
Minerals allocable to the Net Profits Interest.
 
No Operating Rights.  IT IS THE EXPRESS INTENT OF GRANTOR AND GRANTEE THAT THE
NET PROFITS INTEREST SHALL CONSTITUTE (AND THIS CONVEYANCE SHALL CONCLUSIVELY BE
CONSTRUED FOR ALL PURPOSES AS CREATING) A SINGLE, SEPARATE NON-OPERATING MINERAL
RIGHT WITH RESPECT TO THE SUBJECT WELL FOR ALL PURPOSES AND A FULLY VESTED AND
FULLY CONVEYED INTEREST IN PROPERTY (REAL OR PERSONAL, AS APPLICABLE).  WITHOUT
LIMITATION OF THE GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, GRANTOR AND
GRANTEE ACKNOWLEDGE THAT GRANTEE HAS NO RIGHT OR POWER TO PARTICIPATE IN THE
SELECTION OF A DRILLING CONTRACTOR, TO PROPOSE THE DRILLING OF A WELL, TO
DETERMINE THE TIMING OR SEQUENCE OF DRILLING OPERATIONS, TO COMMENCE OR SHUT
DOWN PRODUCTION, TO TAKE OVER OPERATIONS, OR TO SHARE IN ANY OPERATING DECISION
WHATSOEVER.  GRANTOR AND GRANTEE HEREBY EXPRESSLY NEGATE ANY INTENT TO CREATE
(AND THIS CONVEYANCE SHALL NEVER BE CONSTRUED AS CREATING) A MINING OR OTHER
PARTNERSHIP OR JOINT VENTURE OR OTHER RELATIONSHIP SUBJECTING GRANTOR AND
GRANTEE TO JOINT LIABILITY.
 
 
 

--------------------------------------------------------------------------------

 
 
WARRANTY
 
Warranty.  Grantor agrees to warrant and forever defend, all and singular, the
Net Profits Interest unto Grantee, its successors and assigns, against all
persons whomsoever claiming or to claim the same, or any part thereof, by,
through or under Grantor, but not otherwise, subject to the Permitted
Encumbrances.  Grantor also hereby transfers to Grantee by way of substitution
and subrogation (to the fullest extent that same may be transferred), all rights
or actions over and against all predecessor (other than Affiliates of Grantor)
covenantors or warrantors of title.

 
MISCELLANEOUS
 
Notices.  All notices and other communications required or permitted under this
Conveyance shall be in writing and, unless otherwise specifically provided,
shall be delivered personally, by electronic transmission, by registered or
certified mail, postage prepaid, or by delivery service for which a receipt is
obtained (except for monthly statements provided for under Section 3.5 above
which may be sent by regular mail), at the respective addresses of Grantor and
Grantee shown below, and shall be deemed delivered on the date of
receipt.  Either party may specify his proper address or any other post office
address within the continental limits of the United States by giving notice to
the other party, in the manner provided in this Section, at least fifteen (15)
days prior to the effective date of such change of address.  For purposes of
notice, the addresses of Grantor and Grantee shall be as follows:
 
If to Grantor:
 
 
Attention:
Recovery Energy, Inc.
1515 Wynkoop Street, Suite 200
Denver, CO 80202
Roger Parker, Chief Executive Officer
   
If to Grantee:
 
 
Attention:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
Payments.  Grantor shall transfer or cause to be transferred all monies to which
Grantee is entitled hereunder by Federal funds wire transfer not later than the
date when due, to Grantee at the bank account specified by Grantee in writing to
Grantor.
 
Amendments.  This Conveyance may not be amended, altered, or modified except
pursuant to a written instrument executed by Grantor and Grantee.
 
Further Assurances.  Grantor and Grantee shall from time to time do and perform
such further acts and execute and deliver such further instruments, conveyances,
and documents as may be required or reasonably requested by the other party to
establish, maintain, or protect the respective rights and remedies of Grantor
and Grantee and to carry out and effectuate the intentions and purposes of this
Conveyance, provided in each case the same does not conflict with any provision
of this Conveyance.
 
Waivers.  The failure of Grantor or Grantee to insist upon strict performance of
any provision hereof shall not constitute a waiver of or estoppel against
asserting the right to require such performance in the future, nor shall a
waiver or estoppel in any one instance constitute a waiver or estoppel with
respect to a later breach of a similar nature or otherwise.
 
No Partition.  Grantor and Grantee acknowledge that Grantee has no right or
interest that would permit Grantee to partition any portion of the Subject Well,
and Grantee hereby waives any such right.
 
Governing Law.  THIS CONVEYANCE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF COLORADO UNLESS THE REAL PROPERTY LAWS OF THE
STATE IN WHICH THE SUBJECT WELL IS LOCATED ARE MANDATORILY APPLICABLE, AND THEN
ONLY TO THE EXTENT OF SUCH MANDATORY APPLICATION.
 
Rule Against Perpetuities.  It is not the intent of Grantor or Grantee that any
provision herein violate any applicable law regarding the rule against
perpetuities, the suspension of the absolute power of alienation, or other rules
regarding the vesting or duration of estates, and this Conveyance shall be
construed as not violating any such applicable law to the extent the same can be
so construed consistent with the intent of the parties.  In the event, however,
that any provision hereof is determined to violate any such applicable law, then
such provision shall nevertheless be effective for the maximum period (but not
longer than the maximum period) permitted by any such applicable law that will
result in no violation.  To the extent such maximum period is permitted to be
determined by reference to “lives in being”, Grantor and Grantee agree that
“lives in being” shall refer to the lifetime of the last to die of the now
living lineal descendants of the late Joseph P. Kennedy (father of the late
President of the United States of America).
 
 
 

--------------------------------------------------------------------------------

 
 
Tax Matters.
 
(dd) Nothing herein contained shall be construed to constitute a partnership or
to cause either party hereto (under state law or for tax purposes) to be treated
as being the agent of, or in partnership with, the other party.  In addition,
the parties hereto intend that the Net Profits Interest conveyed hereby to
Grantee shall at all times be treated as an incorporeal (i.e., a non-possessory)
interest in real property or land under the laws of the state in which the
Subject Well is located, a production payment under Section 636 of the Code, and
therefore, for tax purposes, debt, payable out of net profits (rather than as a
working or any other interest).
 
(ee) Grantor and Grantee agree, and by acquisition of an interest in Grantee
each holder of an interest in Grantee shall be deemed to have agreed, for United
States federal income tax purposes, (1) to treat the Net Profits Interest as
indebtedness that is subject to Treasury Regulations Section 1.1275-4 (the
“Contingent Debt Regulations”) and, for purposes of the Contingent Debt
Regulations, to treat payments received with respect to the Net Profits Interest
as contingent payments, and (2) to accrue interest with respect to the Net
Profits Interest according to the “noncontingent bond method” set forth in
Treasury Regulations Section 1.1275-4(b).
 
(ff) Grantor and Grantee acknowledge and agree, and by acquisition of an
interest in Grantee each holder of an interest in Grantee shall be deemed to
have agreed, that (i) the comparable yield and the schedule of projected
payments are not determined for any purpose other than for the determination of
interest accruals and adjustments thereof in respect of the Net Profits Interest
for United States federal income tax purposes and (ii) the comparable yield and
the schedule of projected payments do not constitute a projection or
representation regarding the amounts payable on the Net Profits Interest.
 
(gg) Grantor may cause to be withheld from any payment hereunder any tax
withholding required by law or regulations, including, in the case of any
withholding obligation arising from income that does not give rise to any cash
or property from which any applicable withholding tax could be satisfied, by way
of set off against any subsequent payment of cash or property hereunder.
 
Counterparts.  This Conveyance may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
Binding Effect.  All the covenants and agreements of Grantor herein contained
shall be deemed to be covenants running with Grantor’s interest in the Subject
Well.  All of the provisions hereof shall inure to the benefit of Grantee and
its successors and assigns and shall be binding upon Grantor and its successors
and assigns and all other owners of the Subject Well or any interest therein.
 
 
 

--------------------------------------------------------------------------------

 


EXECUTED as of ___________, 20__, and effective for all purposes as of the
Effective Time.
 

  GRANTOR:           RECOVERY ENERGY, INC.          
Date
By:
              Name:               Title:               GRANTEE:                
          By:               Name:               Title:    

 
 
 

--------------------------------------------------------------------------------

 
 

STATE OF ________ §   § COUNTY OF _________ §

 
BE IT REMEMBERED, THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for the county and state
aforesaid, and being authorized in such county and state to take
acknowledgments, hereby certify that, on this _____ day of _____________, 2012,
there personally appeared before me _______________________,
_______________________ of Recovery Energy, Inc., a Delaware corporation, known
to me to be such officer, such limited liability company being a party to the
foregoing instrument and duly acknowledged the execution of same, and I hereby
further certify as follows:


IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the City of
______, _________ County, _______, on the day and year first above written.
 
 
      Notary Public in and for    
the State of ________
Printed Name of Notary:____________
Commission Expires: ________________
 

 

STATE OF ________ §   § COUNTY OF _________ §

 
BE IT REMEMBERED, THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for the county and state
aforesaid, and being authorized in such county and state to take
acknowledgments, hereby certify that, on this _____ day of _____________, 2012,
there personally appeared before me _______________________,
_______________________ of _____________________________, known to me to be such
officer of such trustee being a party to the foregoing instrument and duly
acknowledged the execution of same, and I hereby further certify as follows:


IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the City of
______, _________ County, _______, on the day and year first above written.


 
      Notary Public in and for    
the State of ________
Printed Name of Notary:____________
Commission Expires: ________________
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SUBJECT WELL
 
 
 

--------------------------------------------------------------------------------

 


Attachment 3


EXHIBIT C


Form of Assignment and Conveyance of Wellbore Interests
 
(See attached.)
 
 
 

--------------------------------------------------------------------------------

 
 
Form of Assignment and Conveyance of Wellbore Interests
 
 
This Assignment and Conveyance of Wellbore Interests (“Assignment”), effective
as of the Effective Date, is by and among Recovery Energy, Inc., a Nevada
corporation (“Assignor”) and ____________________________ (“Assignee”).
 
For Ten Dollars and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor grants, bargains, sells,
conveys, assigns, transfers, and delivers unto Assignee _______% of Assignor’s
right, title, and interest, in and to a leasehold working interest in the oil,
gas, and/or mineral leases specifically described on Exhibit A (the “Leases”)
INSOFAR AND ONLY INSOFAR as the Leases cover the wellbore of ____________
(“Wellbore”) located in ____________________, together with all rights, titles
and interests in and to all the personal property, fixtures, improvements, well
equipment, casing, tubing, tanks, pumps, motors, machinery, appurtenant to or
used in connection with the Wellbore (together the “Wellbore Interests”).
 
TO HAVE AND TO HOLD the Wellbore Interests unto Assignee and its successors and
assigns forever.
 
This Assignment is made subject to the following terms and conditions:
 
SPECIAL WARRANTY OF TITLE.  ASSIGNOR WARRANTS TITLE TO THE WELLBORE INTERESTS
AGAINST ALL PERSONS CLAIMING BY, THROUGH AND UNDER ASSIGNOR, BUT NOT OTHERWISE,
AND EXCEPT FOR THAT WARRANTY, THIS ASSIGNMENT IS MADE WITHOUT WARRANTY OF TITLE
OF ANY KIND, EXPRESS, IMPLIED, OR STATUTORY.
 
DISCLAIMER.  EXCEPT AS SPECIFICALLY DESCRIBED HEREIN, ASSIGNOR EXPRESSLY
DISCLAIMS AND NEGATES ANY WARRANTY AS TO THE CONDITION OF ANY PERSONAL PROPERTY,
EQUIPMENT, FIXTURES AND ITEMS OF MOVABLE PROPERTY COMPRISING ANY PART OF THE
WELLBORE INTERESTS, INCLUDING (I) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (II) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, (III) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (IV) ANY RIGHTS OF ASSIGNEE UNDER APPLICABLE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, AND (V) ANY CLAIM BY ASSIGNEE FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN.  FURTHER, THE PERSONAL
PROPERTY (INCLUDING THE EQUIPMENT) COMPRISING PART OF THE WELLBORE INTERESTS IS
BEING CONVEYED BY ASSIGNOR, AND ASSIGNEE ACCEPTS SUCH PERSONAL PROPERTY “AS IS,
WHERE IS,” WITH ALL FAULTS AND IN ITS PRESENT CONDITION AND STATE OF REPAIR.
 
 
 

--------------------------------------------------------------------------------

 
 
Carried Working Interest.  As to the interest being assigned from Assignor to
Assignee, Assignee shall be entitled to a Carried Working Interest in the
Wellbore.  The term “Carried Working Interest” means that the Assignor shall
bear the Carried Costs (defined below) attributable to Assignee’s Wellbore
Interest prior to the point of delivery of production from the Wellbore to the
tanks for oil and to the first meter on the wellsite for gas.  The term “Carried
Costs” shall include, but are not be limited to, all costs incurred by Assignor
for the drilling, completing, reworking, sidetracking, deepening, recompleting,
plugging back, and equipping the Wellbore.
 
Effective Date.  This Assignment shall be immediately effective as of the date
all completion procedures have been performed with respect to the Wellbore.
 
Recordation.  Assignee may record this Assignment in the county or counties of
the state(s) where the Wellbore is located, at any time after the Effective
Date.
 
Paying Agent.  Assignor, acting as paying agent on behalf of Assignee, shall
collect all proceeds from the sale of any oil, gas and gas liquids that may be
produced, saved, and sold from, and are attributable to, the Wellbore, and shall
distribute such proceeds to the Assignee on a monthly basis in accordance with
the terms of the Purchase Agreement, after deducting any costs required to
satisfy joint interest billing obligations and to pay other ordinary course
expenses related to the Wellbore (other than the Carried Costs) (the “Costs”),
it being understood that in the event the Assignee records this Assignment, the
Assignee shall be responsible for paying its pro rata share of the Costs
directly and the Assignor’s obligations pursuant to this paragraph shall
immediately cease.
 
Rights to Leases.  Assignee may plug back, sidetrack, or recomplete the Wellbore
in the same formation as the Wellbore, but Assignee shall not have the right to
recomplete in a shallower formation or deepen the Wellbore.  Assignor reserves
all leasehold rights outside of the Wellbore including without limitation the
right to drill additional wells within the lands covered by the drilling or
proration unit applicable to the Wellbore.
 
Governmental Forms.  Separate governmental form assignments of the Wellbore
Interests may be executed on officially approved forms by Assignor to Assignee,
in sufficient counterparts to satisfy applicable statutory and regulatory
requirements.  Those assignments shall be deemed to contain all of the
exceptions, reservations, warranties, rights, titles, power and privileges set
forth herein as fully as though they were set forth in each such
assignment.  The interests conveyed by such separate assignments are the same,
and not in addition to, the Wellbore Interests conveyed herein.
 
Subrogation.  To the extent permitted by law, Assignee will be subrogated to
Assignor’s rights in and to representations, warranties, and covenants given
with respect to the Wellbore Interests.  Assignor hereby grants and transfers to
Assignee, its successors and assigns, to the extent so transferable and
permitted by law, the benefit of and the right to enforce the covenants,
representations and warranties, if any, which Assignor is entitled to enforce
with respect to the Wellbore Interests, but only to the extent not enforced by
Assignor.
 
Assumption of Contracts.  Assignee hereby assumes and agree to be bound by all
express and implied terms, covenants, rights, benefits, conditions, obligations,
and liabilities under the any contract that is part of the Wellbore Interests.
 
 
 

--------------------------------------------------------------------------------

 
 
Securities Purchase Agreement.  This Assignment is made subject to the
Securities Purchase Agreement dated March 19, 2012, as amended, between Assignor
and Assignee (“Agreement”).  Assignor and Assignee intend that the terms of the
Agreement not merge into the terms of this Assignment.
 
Successors and Assigns.  This Assignment binds and inures to the benefit of
Assignor and Assignee and their respective successors and assigns.  The
provisions of this Assignment shall be deemed to be covenants running with the
land.
 
Counterpart Execution.  This Assignment may be executed in any number of
counterparts.  All counterparts together constitute only one Assignment, but
each counterpart is considered an original.
 
[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
Assignor and Assignee have executed this Assignment as of the date of
acknowledgements, but this Assignment shall be effective as of the Effective
Date.
 

  ASSIGNOR          
RECOVERY ENERGY, INC.
               
 
By:
Roger A. Parker     Its: Chief Executive Officer  

 

        ASSIGNEE                      
 
By:
      Its:    

 
[Remainder of page left intentionally blank.  Acknowledgments page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgments
 
 
STATE OF __________       )
                                                   ) ss
COUNTY OF ________        )
 
This instrument was acknowledged before me this ____ day of _________, 2012, by
________________, as ___________ of _____________, a _________, on behalf of the
_______.
 

                   
Notary Public
 

    My Commission Expires:    

 
STATE OF __________       )
                                                   ) ss
COUNTY OF ________        )
 
This instrument was acknowledged before me this ____ day of _________, 2012, by
________________, as ___________ of Recovery Energy, Inc., a Nevada corporation,
on behalf of the corporation.
 

                   
Notary Public
 

    My Commission Expires:    

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4


SCHEDULE A


Wells


1.  
HANSEN 42-26 well located in the SE/4NE/4 of Section 26, T16N-R61W, Laramie
County, WY, API:  4902120941.

2.  
LUKASSEN 44-7 well located in the SE/4SE/4 of Section 7, T15N-R56W, Kimball
County, NE, API:  2610522719.

3.  
SLW STATE PC BB18-67HN well located in Section 18, Township 5 North, Range 65
West of the 6th P.M., Weld County, Colorado, at a location of 1702 feet from the
north line, and 631 feet from the west line, and a target terminus of 1,365 feet
from the north line, and 535 feet from east line.

4.  
SLW STATE PC BB18-65HN well, located in Section 18 of Township 5 North, Range 63
West of the 6th P.M., Weld County, Colorado, at a location of 1,732 feet from
the north line, and 632 feet from west line, and a target terminus of 2,491 feet
from the north line, and 535 feet from the east line.

5.  
VINCE STATE B13-63HN well, located in Section 18 of Township 5 North, Range 63
West of the 6th P.M., Weld County, Colorado, at a location of 1,879 feet from
the south line, and 2,540 feet from the east line, and a target terminus of
1,320 feet from the south line, and 2,105 feet from the east line.

6.  
VRTATKO  12-1 well, located in SW/4NW/4 of Section 1, T18N-R58W, Banner County,
NE, API: 26-007-21988-00-00.

 
 
 

--------------------------------------------------------------------------------